 In theMatter Of MANVILLEJENCKESCORPORATIONand WOONSOCKETRAYON COMPANYandINDEPENDENT TEXTILE UNION OF AMERICACase No. C-1659.-Decided March 17, 1941Jurisdiction:rayon manufacturing industry.Unfair Labor PracticesIn General:employers held responsible for the abortive back-to-work movementundertaken by certain, of its employees and for the activities of the localChamber of Commerce furthering said movement ; parent corporation heldresponsible with its subsidiary for the unfair labor practices of the subsidiary.An employer is responsible under the Act for anti-union action prosecutedwith its connivance or assistance by other persons or agencies in, thecommunity even though such persons or agencies have no pecuniary stakein the employer's business.Interference,Restraint, and Coercion:soliciting individual employees duringthe pendency of a strike to return to work on its own terms, in disregardof the decision of the union and authority of the union leadership; promisingrewards if they so returned; sponsoring and supporting back-to-work move-ment ; causing and joining with the local Chamber of Commerce in the publi-cation of anti-union newspaper advertisements aimed in part at causingstriking employees to repudiate their union and return to work; seekingthrough said advertisements to induce public action against its employees'union ; undercutting the authority of union ; threateningemployees with lossof employment if they remained on strike ; electioneering with respect toand interfering with a proposed consent election to determine representativesDiscrimination:refusal to reinstate striking employees.Strike economic in originheldconverted into unfair labor practice strikeby employers' failure to bargain in good faith and became 'a remedy "paral-lelwith recourse to the Labor Board," making employer's right to selectemployees at termination of the strike "vulnerable."Collective Bargaining:designation of majority by membership in union ; desig-nation not affected by renunciations caused by employer's unfair labor prac-tices-failure to negotiate in good faith : entering into negotiations with nosincere intention to end difference; failure to make concession or counterpro-posals; failure to have representative available following president's depart-ure for Europe ; failure to substantiate position with respect to financialability to grant wage increases ; effecting change in wages afterrefusalto do so upon request of labor organization; insistance upon acceptance ofterms discrediting the labor organization; failure to negotiate during shut-down.-Assertion of doubt as to union majority as excuse for refusal to bargainaftermeeting with union for five months on the assumption of existingmajority constitutes a refusal to bargain within the meaning of Section8 (5).30 N. L. R. B., No. 60.382 MANVILLE JENCKES CORPORATION383Remedial Orders:employers ordered to bargain collectively; reinstatement andback pay awarded striking employees discriminatorily refused reinstatementand discharged ; employees who did not desire reinstatement and another em-ployee who desired reinstatement only on a condition which he was notentitled to impose, not ordered reinstated and back pay not awarded sinceitdid not appear when they no longer desired reinstatement ; employee whorefused to accept reinstatement to position different from that which he heldprior to the strikeheldnot to preclude him from reinstatement to his formerposition.DefinitionsParent corporation acting "in the interest of an employer" viz : the sub-sidiary corporation,when engaging in unfair labor practices,heldanemployer within the meaning of Section 2 (3) of the Act.EvidenceHeld : Evidence of renunciation of union authorization in the presenceand at the instance of an employer, uncorroborated by other facts is ofdoubtful verity and of little evidential value since the polling of witnessesunder such circumstances is likely to interfere with a free expression ofchoice of representatives.UnitAppropriateforCollectiveBargaining:allemployees excluding office,clerical, and supervisory employees, laboratory workers, employees in the rayoninspection department, analysts, employees in the spinnerette laboratory,candle filter wrappers, truck drivers, janitors, and nurses.Mr. Albert J. Hoban,for the Board.EdwardscCAngell,byMr. Kirk Smith, Mr. Elmer E. Tufts, Jr.,andMr. Edward R. Richards,of Providence, R. I.,Mr. John R. Higgins,ofWoonsocket, R. I.; andMr. Joseph B. Keenan,ofWashington,D. C., for the respondents.Grant & Ango ff, by Mr. Samuel E. Ango ff,of Boston, Mass., for theUnion.Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Independent Tex-tileUnion of America,' herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the First Region (Boston, Massachusetts), issued its complaint,dated March 29, 1940, against Woonsocket Rayon Company, Woon-socket, Rhode Island, herein at times referred to as the Rayon Com=pany, and against Manville Jenckes Corporation, Manville, Rhode' Sometimes referred to in the record as the I T U 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIsland, the two corporations being herein at times collectively calledthe `respondents, alleging that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.The complaint and notice of Bearing were duly served uponthe respondents and the Union.At the, hearing, mentioned below,the complaint was amended in certain respects.The complaint, as amended, alleged in substance (1) that the RayonCompany is a subsidiary corporation of, and is owned, operated, andcontrolled by Manville Jenckes Corporation; that on or about Feb-ruary 23, 1939, and thereafter, the respondents refused to bargain col-lectively with the Union, in that the respondents at various specifiedtimes entered into negotiations with the Union in bad faith and withoutthe purpose and intention of bargaining collectively, and on and afterSeptember 21, 1939, refused to meet further with the Union for pur-poses of collective bargaining, although the Union on or about Feb-ruary 20, 1939, and thereafter, was the statutory representative of allemployees of the Rayon Company employed at its Woonsocket-plant,exclusive of office, clerical, and supervisory employees and laboratoryworkers, and said employees constituted a unit appropriate for collec-tive bargaining; (2) that from on or about March 1 to March 25,and from on or about September 1 to September 25, 1939, and there-after, the respondents approached employees individually concerningworking conditions instead of approaching them through the Union,then acting as their duly designated representative, and solicited saidemployees to return to work during the pendency of a strike beingconducted by the Union; (3) that on or about March 17, 1939, therespondents initiated, supported, and conducted a "Back-to-Work"movement, and caused a "Back-to-Work" petition to be circulatedamong the employees atthe Woonsocket plant for the purpose of break-ing said strike and avoiding bargaining collectively with the Union;(4) that on or about February 20, March-17, April 20, and September20, 1939, and between said dates and thereafter, the respondents made,issued, and caused to be made and issued to employees at the Woon-socket plant, oral and written statements and newspaper advertise-ments discouraging said employees from becoming and continuing tobe members of the Union; (5) that on or about September 23, 1939,the respondents advised and instructed these plant employees to voteagainst the Union in any election conducted for the purpose of ascer-taining whether the Union represented a majority of said employees,warning them that if they voted for the Union the Woonsocket plantwould close; (6) that by their aforesaid acts and conduct, and by theirunfair labor practices, the respondents caused to be continued and MANVILLE JENCKES CORPORATION'385prolonged a strike of the employees at the Woonsocket plant; that onor about October 19, 1939, the Union terminated the strike ; that onor about October 23, 1939, and thereafter, 28 named employees,2 and onor about November 2, 1939, and thereafter, 14 other named employees.3applied for reinstatement to their positions at the Woonsocket plant;that on or about October 23, 1939, the respondents discharged said 28named employees, and on or about November 2, 1939, discharged said14 other named employees, and have since refused to reinstate all saidemployees to their former positions, because of their membership inand activities in behalf of the Union, and because they engaged in con-certed activities with other employees at the Woonsocket plant for thepurpose of collectively bargaining or other mutual aid or protection,the respondents thereby discriminating in regard to their hire andtenure of employment and discouraging membership in the Union; (7)that by the foregoing acts, and each of them, and by other acts andconduct, the respondents interfered with, restrained, and coerced theiremployees in the exercise of rights guaranteed in Section 7 of the Act.'On May 10, 1940, the respondents each filed an answer to the com-plaint, as amended, denying that they had engaged in any of the unfairlabor practices alleged in' the complaint, as amended.ManvilleJenckes Corporation averred that it was without knowledge as towhether the bargaining unit alleged in the complaint, as amended,was appropriate, or whether the Union represented a majority of theWoonsocket plant employees within an appropriate collective bargain-ing unit.The Rayon Company in its ansrier admitted the appropri-ateness of the unit alleged in the complaint, as amended; but at the'hearing amended its answer by defining the laboratory workers whomitwould agree were excluded from the unit to be the trained chemists,technicians, and executives of the plant laboratory. 'Pursuant to notice a hearing was held at Woonsocket, Rhode Island,on May 16, 17, 20, 21, 22, 23, 24, 27, 28, 29 and June 3, 4, 6, 7, 10, 11, 12,13, 14, 18, 19, 20, and 21, 1940, before William B. Barton, the TrialExaminer duly designated by the Board. The Board, the Union, and2Bokoski,Stephen Bokoski,E Boucher,John Chmiel,Joseph Curodeau,Michael Czarn,Roland Desaulmers,Heive Desaulniers,Leo Garneau,H Greenhmd,Stephen Greenup,Philippe Guertin. Anthime Guilbault, Paul Hetu, Rafael Lambe, David LaValle, EdwardLeClerc, Paul Mandeville, Jr, Henry Martell, George Morel, Walter Pasek, Leo Renaud,Harvey Rabidoux,Roland Rocheford,Arthur Sheehan,Raymond Sheehan,John Solrna;Stephen Wecal3The names of these emplo3 ees with spelling conformed to the proof are : TheodoreBeauchamps, Napoleon Durand, Noel Giguere, Carl Handrickson, John IIoothay, Carl'I,educ,Florian Marquis, John Nordberg, Carl Peterson, Peter Pichie, Edmund Remillard, MaglioreSavoie. Alfred St Germain, David Wilson4 The complaint,as amended,also alleged that the respondents discriminatorily dis-charged and refused reinstatement to William St. Peter in violation of the Act.At thehearing the allegations of the complaint,as amended,in this respect were stricken uponmotion of counsel for the Board 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondents were represented by counsel 5 and- participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examiner maderulings on motions and on objections to the admission of evidence.Hedenied a motion of the respondents made at the close of the Board's casethat the complaint, as amended, be dismissed in so far as it alleged thatManville Jenckes Corporation had engaged in unfair labor practices.6A similar motion made at the close of the hearing was denied in theTrial Examiner's Intermediate Report, mentioned below.A motionof the Board to amend the complaint in certain respects was grantedin the Intermediate Report.The Board has reviewed the foregoingrulings of the Trial Examiner and finds that no prejudicial errors werecommitted.These rulings are hereby affirmed.On August 7, 1940,after the hearing, the Trial Examiner directed that certain correctionsbe made hl the record in accordance with a stipulation previously filedherein by the parties.The respondents and the Union submitted tothe Trial Examiner briefs in support of their respective positions!Thereafter, the Trial Examiner filed his Intermediate Report, datedAugust 15, 1940, finding that the respondents had engaged in andwere engaging in unfair labor practices, within the meaning of Section8 (1), (3), and (5) of the Act, and recommending that the respondentscease and desist from their unfair labor practices, that they bargaincollectively upon request with the Union as the statutory representa-tive of employees at the Woonsocket plant, that they offer to 38 namedemployees reinstatement to their former positions at that plant' andmake them whole for loss of pay suffered by reason of the respondents'unfair labor practices,'and that they take certain other action toremedy the situation brought about by the unfair labor practices whichhe found.On October 10, 1940, the Rayon Company filed exceptions to'theIntermediate Report-and to the record,8 and on October 11, 1940, therespondents submitted a brief in support thereof.On November 7,1940, pufsuant to notice, a hearing was held before the Board at Wash-ington, D. C., for the purpose of oral argument. The respondents andthe Union appeared, presented oral argument, and otherwise partici-pated in the hearing.On November 19, 1940, the respondents sub-mitted a Supplemental Memorandum, and on November 28, 1940, theUnion, a Reply to Supplemental Memorandum, in support of theirpositions.The Board has considered the exceptions of the RayonThe respondents were jointly represented by counsels See SectionIV,infraThe names of these employees are set forth in Appendices B and C,attached heretoand made a part hereof3No exceptions were filed by Manville Jenckes Corporation I UANV'ILLE JENCKES CORPORATION38;Company to the Intermediate Report and to the record, the briefs andarguments of the respondents in support thereof and of the Union inopposition thereto, and, except in so far as they are consistent with thefindings, conclusions, and order set forth below, finds them to be with'-cut merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TILE BUSINESS OF THE RESPONDENTSWoonsocket Rayon Company is a Rhode Island corporation, engagedin the manufacture, sale, and distribution of rayon yarns in cake form.Itmaintains a manufacturing plant at Woonsocket, Rhode Island,where the rayon yarns which it sells are produced. It is a wholly ownedsubsidiary corporation of Manville Jenckes Corporation, a Delawarecorporation, which manufactures, sells, and distributes cotton andrayon\woven fabrics.Officers of Manville Jenckes Corporation com-prise all the officers and directors of the Rayon Company.°As setforth hereinafter, Manville Jenckes Corporation directs and controlsthe labor policies and relations of the Rayon Company 1eDuring the year ending January 31, 1939, the Rayon Companypurchased for use in production at its Woonsocket plant the followingquantities of raw materials : more than 2,400,000 pounds of pulp-valuedin excess of $100,000, more than 1,000,000 pounds of carbon bisulphidevalued in excess of $42,000, more than 4,400,000 pounds of sulphuricacid valued in excess of $35,000, and more than 2,800,000 pouunds ofcaustic soda valued in excess of $61,000, approximately 59 per centby volume and 85 per cent by value of which were shipped to the plantby common carrier from points outside the State of Rhode Island.During this same period the Rayon Company sold more than 2,400,000pounds of rayon yarn in cake form, valued in excess of $900,000, ap-proximately 99 percent of which were sold and shipped from theWoonsocket plant to Manville Jenckes Corporation at Manville, RhodeIsland.During the,yeor ending January 31, 1940, the Rayon Companypurchased for use in production more than 1,500,000 pounds of pulpvalued in excess of $57,000, more than 420,000 pounds of carbon bisul-phide valued in excess of $16,000, more than 1,700,000 pounds of sul-phuric acid valued in excessof $13,000, and more than,1,150,000 poundsof caustic soda valued in excess of $23,000, approximately 65 percentby volume and 88 per cent by value of which were shipped to theOne of these officers,Baker,died May 14,1940,prior to the hearing.Before his deaththe Rayon Company had four officers and four directors,all of whom were also officersof Manville Jenckes Corporation10 See SectionIV,in fOa440! . a---42Vol .10---26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoonsocket plant from points outside the State of Rhode Island.During this period the Rayon Company sold more than 1,000,000pounds of rayon yarn in cake form valued in excess of $400,000,,approximately 99 per cent of which likewise were -sold and shippedtoManville Jenckes Corporation at Manville, Rhode Island. It thusis shown and it is admitted that Manville Jenckes Corporation hasbeen for practical purposes the sole purchaser of the rayon yarnsproduced by the Rayon Company.,Manville Jenckes Corporation maintains ,t plant at Manville, RhodeIsland, where it manufactures its cotton and rayon woven fabrics.The principal raw materials used by it in the course of manufactureare raw cotton; cotton card strips, rayon yarn and rayon staple fibre.,'During the year ending January 31, 1939, Manville Jenckes Corpora-tion purchased more than 3, 800,000 pounds of cotton valued in excessof $440,000, more than 1,600,000 pounds of cotton card strips valued inexcess of $130,000, more than 3,200,000 pounds of rayon yarn valuedin excess of $1,380,000, and more than 460,000 pounds of rayon staplefibre valued in excess of $115,000, approximately 74 per cent by volumeand 52 per cent by value of which were shipped to the Manville plant'from points outside the State of Rhode Island.During this periodit sold finished products valued at approximately $5,031,427, approxi-mately 95 per cent of which were sold and shipped from the Manvilleplant to customers at points outside the State of Rhode Island.Dur-ing the year ending January 31, 1940, the Manville Jenckes Corpora-tion purchased more than 7,300,000 pounds of cotton valued in excessof $950,000, more than 1,800,000 pounds of cotton card strips valuedin excess of $159,000, more than 5,200,000 pounds of rayon yarn valuedin excess of $2,400,000, and more than 850,000 pounds of rayon staplefibre valued in excess of $218,000, approximately 93 per cent by' vol-ume and 89 per cent by value of which were shipped to the Manvilleplant from points outside the State of Rhode Island.During thisperiod it sold finished products valued at about $6,800,000, approxi-mately 95 per cent of which were sold and shipped from the Manvilleplant outside the State of Rhode Island.II.THE ORGANIZATION INVOLVEDIndependent Textile Union of America is an unaffiliated labor or-ganization, maintaining headquarters at Woonsocket, Rhode Island,and comprising in membership all classes of workers, including thoseemployed by the Rayon Company. In February 1939 the Unionformed a local known as the .Woonsocket Rayon Local of the I. T. U.admitting to membership persons employed by the Rayon Companyat its plant in Woonsocket.11 It also uses some wool and flax. MANVILLEJENCKES CORPORATIONIII.THEUNFAIR LABOR PRACTICES OF THE RAYON COMPANY389A. The refusals to bargain with the Union; interference, restraint, andcoercion1: The strike of the spinners on February 19, 1939,_ and affiliation ofthe plant employees with the UnionOn February 17, 1939, the spinners employed in the spinning de-partment of the Woonsocket plant, acting through an employeecommittee, requested the Rayon Company for an increase in wagesand a- decrease in the work load of their department.12The Com-mittee informed the president of the Rayon Company, one Lockhart,that the employees were desirous of receiving the Company's replybefore the morning rotation of plant shifts 2 days later.13Lockhartasked that the Rayon Company be given more time, but this wasrefused by the Committee, after consultation with the spinners."Within an hour after receipt of the employees' request, Lockhartcommunicated with Manville Jenckes Corporation and explainedthe situation to the president of that corporation.The next day the-Rayon Company, anticipating a possible strike of the spinners, cur-tailed by 10-percent production preparations in the chemical depart-ment of the plant. It made no effort, -however, to communicate eitherwith the spokesman of the spinners' committee,, one Greenup, who was-atwork in the plant or with the committee itself.The following,day,at the change of shifts, the committee was informed by the overseerof the spinning department that the Company had made no reply.'Thereupon the employees in the spinning department ceased theirwork and went on strike. Because of the functional interrelation.and continuity of operations throughout the plant, the stoppage ofwork in the spinning department resulted in an immediate cessation,of all production work at the plant.We find that the strike of the-employees in the spinning department on February 19 was economicin origin, brought about by the desire of these employees to obtainthrough concerted action an amelioration of their working conditions.As more particularly set -forth hereinafter, production at the plantremained in abeyance until on or about September 23, 1939.On the -afternoon of February 19 substantially all the employees,of the Rayon Company, including the spinners, met in a hall off thepremises of the plant, and, upon unanimous agreement of those pres-'2Prior thereto, in 1938, the Rai on Company had cut the wages of spinners, and by-changing its manufacturing process had increased the pioduction load.13The record is not clear as to whether the employees sought a reply to their request-ormerely an undertaking by the Rayon Company to negotiate with the committee concern-ing the request'*One Greenup telephoned Lockhart's home the evening of February 14 and left woidthat the time fixed was unchangedLockhart testified that that evening his maid receivedan anonymous call to this effect and delivered the message to him.I 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDent, took steps toward organizing themselves into a local of the Unionto be known as the Woonsocket Rayon Local of the I. T. U. BetweenFebruary 19 and February 27, 1939, at least 158 employees of theRayon Company applied for membership in the Union, and therebydesignated that' labor organization as their collective bargainingagency.2.The appropriate unitThe complaint, as amended, alleges that all persons employed attheWoonsocket plant, excluding office, clerical, and supervisory em-ployees, and laboratory workers, constitute a unit appropriate forcollective bargaining.This unit conforms substantially to the unitthat we have found appropriate for collective bargaining in othercases.15We find that this unit was and is, in general outline, appro-priate ,for collective bargaining.The Rayon Company concedes the appropriatenes's in definition ofthe alleged collective bargaining unit, but questions the propriety ofexcluding certain employees from and including others within thisunit.It urges that 10 employees," of the control laboratory, 4 ofwhom work in the rayon inspection department and the remaining 6of whom are denominated as "analysts" come and have been withinthe general unit and may'not properly be excluded therefrom.Thosein the rayon inspection department inspect samples of rayon yarngathered daily from regular production.One determines by ma-chine the tensile strength of the yarn; another, the capacity of the yarnto stretch; the two others visually inspect samples.The analystsperform certain laboratory tests to analyze the viscose solution andcollect other chemical data.Al110 employees work in rooms separatedfrom production workers.All except one 11 are paid on a salary basisinstead of on the hourly rte paid the production and maintenanceworkers, and the one who is not paid a salary is an employee trans-ferred from another department to the inspection department andher basis of pay has not yet changed.The Union does not claim to,represent these workers.We are of the opinion that the employeeswho work in the rayon inspection department or who work as analystsdo not properly come within the.unit which is essentially composed15Matter of Grayson Heat Control,LtdandUnited Elcctiical,Radio t Machine Workersof America,Local No. 1421, C 10 , 14 N.L R B 491;Matter of Southern ChemicalCotton CompanyandTextileWorriersOoganozinq Committee,3 N L R B 869,CfMatterof U S Testing Co., IncandFederation of Architects,Engioieeis,Chemists ct Technicians,C 10 , 5 NL R B 696. 699;Matter of Hoffman Beverage CompanyandJointLocalExecutive Board of International Union of United Breicery, Flour,Cereal,and Soft DrinkWorkersofAmerica,3 N. L. R. B. 584; but SeeSMatter of the B F Goodrich CompanyandUnited Rubber Worriers of America,Local No43, 3 N L R B 420."These 10 are Claire Gobeille, Elizabeth Breault, Rachel Martel,MaryCorrievi, Anna,Cove,George Lennox,John Gi ay, Vito I'ierannunzi,Ralph Whipple, and Elizabeth Conley._17The name of this employee is Mary Cori levi MANVILLE JENCKES CORPORATION391of production workers.Their work, and consequently their interestsas employees, are those of laboratory workers, who, the parties agree,are and were properly excluded from the general unit.Here, thisdifference in employee interest between the inspection departmentemployees or analysts and the production employees is further shownby the separation of work sites and the variation in method of com-pensation.'sFor similar considerations, the employees of the spin-nerette laboratory are, and have been, without the general unit.19These employees work in a room partitioned from the rest of theplant, where they clean, dry,. and assemble spinnerettes.They arepaid on a salary basis.The Union has not sought to represent them.The differences in their employee interests resulting from differencesin situs of work and method of compensation establish the improprietyof their being considered within a unit of production workers, par-ticularly where organization has excluded them.The Union states that the following employees, Louise Gauvin, W.Pelletier, John Cornell, J.Wheeler, and G. Lemieux, are not withinthe unit.The respondents agree that Pelletier is not within theunit, but urge that the others are.20Gauvin's job is -to wrap clotharound the core of the candle filter before the core is inserted into thefilter, and to cut cloth into sizes necessary for use in the filteringprocess in the plant.She works in a room adjacent to the spinner-ette laboratory, separate from the other employees, and is paid on asalary basis.We find that Gauvin appropriately, is not and has notbeen within the unit. John Cornell, a machinist, works nmder thesupervision of _ one of the Rayon Company's research technicians.He is paid, however, on an hourly basis as are other machinists, andworks in the same machine shop using the same lathes and tools.Wheeler and Lemieux are employed in the water plant, where they arecharged with the'task of sending water through automatic feeds.,Wheeler, also, checks in employees at the gate on the midnight shift,a routine duty occupying only a small part of his time and insufficientto distinguish him from other employees.The work done by Wheelerand Lemieux is an integral part of the production process and they arepaid on an hourly basis as are other production employees.Conse-quently, Cornell,Wheeler, and Lemieux, because of the close approxi,oration of their interest to those of the plant production employees,properly come, and were, within the unit we have found in generalto be appropriate..The record contains some controversy as to whether John Chad-wick, Anna Shea, Edward Demarais, Neal Blackwood, and Morrisi8CfMatterof ,Southern Chemical CottonCompany 'and TextileWorkersOrganizing'Committee,3 N. L. R. B 869.10The record discloses the namesof two suchemployees.Rena Remillard,PriscillaPowers.11Pelletier is a truck driver, the only one at the plant,and clearlyis not within the unit. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDNorman come Within the general unit. John Chadwick is employedas office janitor to clean the office at the plant, wash windows, and cut,grass.He works alone at night and 'is paid on a salary basis.AnnaShea is the plant nurse.The duties of Demarais and Blackwood,hereinafter set forth'21 are of a supervisory and clerical nature.TheUnion states that these employees, apart from Norman, are not withinthe above unit, and the respondents in their brief agree that there is areasonable basis for not finding these employees within such unit.We find these four employees to be and to have been outside the unit.The record does not disclose Norman's. duties, but it does reveal thatNorman signed a notice to refrain from discussing union activities,which was circulated by the Rayon Company among its supervisoryemployees and others close to management. In the absence of otherevidence concerning Norman's duties, we find that Norman is a super-visory employee and is excluded from the unit.The Union also states that, eight employees 22 whose names appearon the pay roll of February 18, 1939, are not in the unit because ofthe temporary character of their employment, but contends that three,other temporary employees whose mimes do not appear on the payroll of February 18 are within the unit.23There appears to be nosubstantial basis for differentiating between these two groups oftemporary employees. In accordance with the usual rule, we findthat all these temporary employees were not within the unit.24Wealso find that another employee, Leo Tremblay, was a temporaryemployee, and that he, too, was not within the unit.We find that all employees of the Rayon Company at the Wooli-socket plant excluding office, clerical, and supervisory employees,laboratory workers, employees in the rayon inspection department,analysts, employees in the spinnerette laboratory, candle filter wrap-pers,25truck drivers, janitors, and nurses, constitute, and at all timesherein material constituted, a unit appropriate for the purposes ofcollective bargaining, and that said unit insures to employees of theRayon Company the full benefit of their rights to self-organizationand 'to collective bargaining and otherwise effectuates the policies ofthe Act.21 See note 45,infraThese eightare A. Gourchesne,W. Etherington,J.Lowandoski,R. Brown, H Woolfall,T.Weldon,C. Dixon,and J.Redman.xsThese threeare J.Boucher, Fleur-Ange La Pierre,and R. Lamontagne,u See e.qMatter of Southern Chemical Cotton CompanyandTextileWorkersOrganiz-ing Committee,3 N. L.,RB. 869,875:Matter of Superior Felt and Bedding CompanyandLocal No 173InternationalUpholsterersUnion,affiliatedwith the American Federationof Labor,14 N L R B. 835, 837-8;Matter ofWilson dCo , IncandLocalNo.37, UnitedPackinghouse Workers of America, ofP W. 0. C. affiliated withC. I.0., 15 N. L. R. B.195, 199.-25The term"candle filter wrapper"designates the employee who wraps cloth aroundthe core of the candle filter and cuts cloth for use in the filtering process. MANVILLE' JEIVCKES CORPORATION3933.Representationby the Union of a majority in the appropriate unitThe two hundred and two employees within the unit above foundto be appropriate were employed by the Rayon Company on February18, 1939,26 the day preceding the strike of the spinners.Because ofthe cessation of production at the Woonsocket plant from February19' until September 23, 1939, no production work was performed atthe plant during this period by any of the 202 employees.Each ofthe plant employees save possibly nine,2' retained after February19 his or her status as an employee of the Rayon Company 28 Asstated below, on or after September 23 the plant employees returnedto work, with the exception Iof certailf employees in the spinningdepartment who were replaced by other employees under circum-stances more particularly hereinafter set forth.21For reasons therestated the spinners who were replaced, were entitled to their positions,,upon the application which they made 30Hence, their replacementdid not affect their continuing status as employees.31As already set forth, from February 19 to February 27, 1939, 158,.that is, a substantial majority, of the 202 employees applied for mem-bership inthe Union '32andthereby designated the Union as theirrepresentative for, the purposes of collective bargaining.33Therespondents contend that 9 of the 158 employees never desired to berepresented by the Union,34 and that 34 others 35 at various times afterdesignating the Union repudiated respectively such designation by7"This figure includes J. Derosler whose name does not appear on the February 18 payroll, but who bad been given a leave of absence by the Rayon Company because of illness.It does not include Albert Boissy who was discharged by the Company prior to the strikezrA 'contention of the respondents that nine employees obtained other substantiallyequivalent employment is treated hereinafter.28 See Section 2 (3) of the Act.See also,N.L. R. B. v. Mackay Radio & Telegraph Co.,804 U. S. 333.26 See Section III B,infra.""See Section III B,infranThe M H. Rtitzwoller Company v.N. L.RB,114 F.(2d) 432(C.C.A7)enf'g.Matter of The M. H. Rttzwoller CompanyAmerica,Local No 28,15 N L R B. 15andCoopers'InternationalUnionofNorth82The parties agreed that 127 union membership application cards, signed by employeeswithin the above unit, bear authentic signaturesThe authenticity of signatures of em-ployees in the unit on other cards was established by interrogation at the hearing, as,well as by the corroborative evidence of union dues,attendance and strike benefit records.The names of the 158 employees are set forth in Appendix A attached hereto and parthereof-13N. L. R. B. v Somerset Shoe Company,111 F.(2d) 681(C. C A. 1),enf'g as mod.Matter of Somerset Shoe CompanyandUnited Shoe Workers of America, 5N. L. R. B. 486.84These nine employees are Gaetane Czarn, Margaret Desbiens,CDicandia,AimeFortier, Theresa Haggert, William Kirkby, Henry O'Rourke, Adelard Savoie, Sr., and JosephTurnera;These 34 employees are Edmund Ballou,Theodore Beauchamps,William Belisle,Romeo Bertrand,Theodore Blanchard,Albert Clark, Jr , Earl Cornell, Lester Cornwall,Florida Czarn.Stanley Czarn,Ellis Desbiens,Alcide Giguere,Francis Ragan, Earl Kempton,Joseph Lacourse,Henry Leblanc,Pasquale Lonbardi,Ernest Marien, Ronald McDonald,David Poirier,A. Monk,Walter Pasek,Rene Paradis,Carl Peterson,Mary Rominyk, Brad-ford Seagrave,-Edward Sherman, Aldy Tessier,,Frank Thibeault;,StaciaUruski, Rene.Voyer,George Walker, Mary Wecal,and Frederick Woodworth. I394DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepudiating their membership in the Union. Since a majority of -the202 employees designated the Union as their bargaining agency,whether or not these 43 employees did so, the contention of the respond-ents is without materiality.Moreover, we are satisfied, and we find,that the defections of these employees from the Union, and theirrepudiations and withdrawals of membership in or designation of theUnion, to the extent that they occurred, resulted from, and were attrib-utable to the unfair labor practices of the respondents hereinafterfound, in refusing to bargain collectively with the Union, and ininterfering with, restraining and coercing the plant employees in theexercise of rights guaranteed them under the Act 36 The true desiresof the 43 employees must be presumed to have continued to be, andat all times material since their applications for union membership,for representation through the Union, and we so find. Such defec-tions, repudiations, and withdrawals could not affect the designationby these employees of,the Union as bargaining representative.37We find that a majority of the 202 employees continued their desig-nation of the Union as bargaining representative during the pend-ency of the strike and at all times herein material.On September22 and 23, 1939, a majority of the employees in the appropriate unitsigned a statement, mentioned below, acknowledging the Union to86At the hearing the evidence of renunciation of union designation in substantially allcases took the form of testimony given on the stand by the employees involved in responseto interrogation by the respondents' counsel in the presence of officials of the respondentsattending the hearing, and was uncorroborated by other facts.Many of these employeeshad been questioned in the ofces of the Rayon Company by the respondents' counsel priorto the hearing concerning their union affiliationare inclined to question the probative value of testimony concerning piefeiences in unionaffiliation adduced in the presence and at the instance of the employer." . . .:MatterofMay Knitting Company, Inc.andUnitedWholesale and Warehouse Employees of NewYork. Local No 65, C. 1.Matter of Moltrup Steel Prod-vets CompanyandSteelWorkers Oiganizing Committee Lodge No 1202,19 N L R B.471And in another case recently decided we discredited testimony "designed to rebutthe effect of the applications of [the witnesses] for [union] membership," gi'ing weight to"the fact that they were in the employ of the . . . respondent at the time when theytestified at its request "Matter of Texarbana Bus Company; IncandTwo-States Trans-portation Company, Inc. and Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, affiliated with the American Federation of Labor,26 N. L R B 582. Although employees are safeguarded against discrimination resultingfrom testimony given under the Act by Section 8 (4) of the Act, evidence like this carriesdoubt as to its own verity.We view such polling of witnesses on the stand under theforegoing circumstances as an undesirable practice, likely to mterfeie with a flee expressionof choice of representatives, and of little evidential valueN. L R B v Bradford Dyeing Association (US. A ), 310 U S 318, rev'gN L R BV.Bradford Dyeing Association (U. SA.), 106 F. (2d) 119 (C. C A. 1), and enf'gMatterof Bradford Dyeing Association (U. S A.) (a corporation)andTextile Workers' OrganizingCommittee of the C 1 0 , 4 N T,R B 604 ;InternationalA ssociationofMachinists,Tool and Die Makes Lodge No 35, etc, v N. L R B,311 U S 72, aff'gInternationalAssociation of Machinists, Tool and Die Maters Lodge No. 35, affiliated with the Inter-nationalAssociation of Machinists and Production Lodge No 1200, affiliated with theInternational Association of Machinists V. N. L' R. B ,110 F. (2d) 29 (App D. C ), enf'gMatter of The Serrick CorporationandInternational Union, United Automobile Workers ofAmerica, Local No 459, 8N. L. R. B. 621.National Labor Relations Board v. HighlandPark ManufacturingCo, 110 F (2d) 632 (C. C. A 4), enf'gMatter of Highland Park,Manufacturing Co.andTextileWorkers Organizing Committee,12 N. L. R. B. 1238. MANVILLE JENCKES _CORPORATION395be their collective bargaining representative.33The respondents con-tend that nine employees should not be included among those whocontinued their designation of the Union as bargaining agency, be-cause by the time of the reopening of the plant on September 23,,1939,, mentioned below, they had obtained substantially equivalentemployment elsewhere.3CWere this contention meritorious, theUnion nevertheless, would have continued to be the choice of a ma-jority of the employees in the appropriate unit.We find that on February 27, 1939, and at all times material, there-after, the Union was designated and selected by a majority of theemployees of the Rayon Company at the Woonsocket plant in theunit above found appropriate, and pursuant to Section 9 (a) of theAct, was on that date, at all times material thereafter, and now isthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment. , ,4.The refusals to bargain; interference, restraint, and coercionOn February 19, after the organizational meeting above mentioned,40the Union wrote the Rayon Company informing it that the plantemployees had "stipulated said union as their sole collective bargain-ing agent," submitting a list of the grievances which the employeeshad with their employer, and stating that the Union was ready,todiscuss these grievances and "a possible basis for settlement of thecurrent dispute."On February 20 the Rayon Company sent eachplant employee a "notice" which Lockhart had prepared, stating :"In. answer to, inquiries from our employees as to whether it is neces-sary for an employee to belong to a union in order to hold his jobin our company, we desire to advise as follows : An employee hasthe right to join any union he wants to join.On the other hand, heisnot required to join a union.Furthermore, he has the right toresign from a union at anytime or cancel his application for member-ship.Whether he joins a union or refuses to join, or joins and thenwithdraws, makes no difference whatever to the company. It willhave no bearing on his job."On February 23, 1939, while the strike was in progress, the RayonCompany and the Union met. The Company was represented byLockhart and its attorney, one Smith ; the Union by its officials andrepresentatives.The Union stated that it represented for collectivebargaining purposes a substantial majority of the employees, and88 See Section III A4, infra.aeThese nine are Harold Bouvier,Napoleon Durand,J.Armand Fluette,Noel Giguere,Stella.Jarowskl,-Oscar Landry, John NordbergAlfred St.Germain,andWilfred St.Germain.11 See SectionIII AI,supra 396,DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith stated that the Company would assume that the Union repre-sented a majority of the plant employees.Although at the confer-ence which followed, an agreement was tentatively reached uponsome matters including the Union's request for certain improvementsin health and safety conditions at the plant,41 the Union failed toobtain an agreement upon matters regarded by its as most significant,viz.,an increase in the wages of the spinners, a decrease in theirwork load, and initiation of a "closed shop" policy at the plant.42A proposal of the Company that the strike end and the plant reopen'upon the same conditions which existed in the plant at the beginningof the strike was rejected by the Union.Thereafter, in March, the Rayoli Company by personal solicitationsought to induce the body of its employees, including those on strike,to return to work, on the Company's terms. Foreman Bunker ofthe spinning department approached various spinners and urgedthem to return, telling them that physical improvements of the planthad been made.The overseer,and two foremen of the chemical de-partment made similar appeals to employees of that department.OnMarch 17 the Company mailed to each employee a letter addressedby it to the plant employees generally, a copy of which was sentthe Union, wherein the Company stated that it "could not afford tomeet . . . [the] request for higher wages and changes in workingschedules;" that the "selling prices of rayon does not produce earn-ing capacity to pay higher wages or otherwise increase productioncosts," that it "regretted" the loss of wages by the employees, and was"ready to start up the plant at once if the workers are willing towork on the same terms with respect to wages and working scheduleswhich prevailed before the plant was closed," otherwise the Com-pany "has no choice but to allow the plant to remain closed," that"If the Company's position in this matter is not entirely clear, itwill be pleased to make fui-ther explanations to any employees ortheir representatives." 4341 Before the strike, the spinners complained of bad working conditions in their depart-ment, which resulted in their suffering sore eyes,and gastric distuibancesSee,AliceHamilton,Occupational Poisoning in theViscoseRayon Industry,U.S.Dept. of Labor,Div of Labor Standards Bul. No. 34,Washington, D C , 1940.2 By "closed shop"the Union sought the agreement of the Rayon Company to makemembership in thp Union a condition of employment as provided by Section 8 (3) of theAct.The parties also discussed requests of the Union for the placing of 47 large cans insthe chemical room to replace smaller ones;rotation of shifts in the finishing room ; thedischarke of the day help boss in the spinning room ; departmental seniority rights forplant employees;a guarantee by the Company against discrimination because of unionmembership or acts ity;and permission to 'collect dues during working hours and postunion notices in the plant.4On March 20 the Union by telegraphic communication advised the Rayon Company that"all of your employees,with the exception of the spinners,have been and still are availablefor employment should you call them.",As set forth above,the spinners had called thestrike. MANVILLE JENCKES CORPORATION . I397On March 22, 1939, in pursuance to a request by the Union, theRayon Company again met with the Union. The Company agreedto some demands of the Union which were minor in character, butadhered to its position with respect to increasing the wages anddecreasing the work load of the spinners, and maintaing a closedshop.In regard to increasing wages it repeated its statement thatitwas unable financially to take such action.However, it refused todemonstrate the verity of this assertion, saying that informationabout its business was confidential.The Union asked that the Rayon'Company make counterproposals to the Union's requests.The Com-pany refused to do so.. Attorney Smith said that the Company hadindicated clearly its position.On the following day two plant employees, one Scott of themechanical department and one Romaine of the cone department,caused-to be advertised in thL localWoonsocket newspaper,TheWoonsocket Call,a "notice" announcing that an "Important meeting"for plant employees "only" would be held on the night of March24 in a hall known asThe Chateau.The notice was signed by the"Woonsocket Rayon Employees' Committee," the only members ofwhich were Scott and Romaine. It was the purpose of these indi-viduals to initiate a movement at the proposed meeting which wouldbreak the strike and result in all plant employees returning to work,regardless of any grant being made by the Rayon Company of theUnion's requests.During the week preceding publication of thisnotice at least three of the plant, supervisors engaged in activitysimilar to that' of Foreman Bunker and Overseer Holstius, abovementioned.On about March 23 Foreman Bokowski of the spinningroom called at the home of a spinner who worked under him, andrequested the employee to return to work.On March -23 one Hoar,an overseer in the finishing room, urged two employees under hissupervision to return to work.About a week before, Master MechanicGilmore suggested to another employee that that employee attemptto "get back 15 or 20 spinners," that there were "better jobs in theoffing."Some 2 days before the announced date of the- meeting,Overseer Hoar informed one employee of the meeting and thereafteradvised him to tell other employees about it.He told that employeeand two other employees that those who attended the meeting wouldbe "much nearer their jobs."At the hearing Hoar denied makingthese statements, although he testified to having mentioned to thethree employees on the day 'preceding the, meeting the notice ofthe meeting which had appeaed inThe Woonsocket Call..In viewof the' nature of the meeting called, the policy which the RayonCompany through its supervisors and other agents then and there-after, was pursuing, and other/facts herein set forth, we are unable 398DECISIONSOF NATIONALLABOR RELATIONS BOARDto give credencetoHoar's denials.We find, as did the Trial Ex-aminer, that Hoar made the foregoing statements.For similar rea-sons we do not credit Gilmore's denial, at the hearing 'respectinghis statements above set forth _44''On March 24 a group of plant employees assembled atThe Chateat%.Scott, one of the two members of the self-constituted WoonsocketRayon Employees Committee, assumed charge.Before the meetingbegan two supervisory or managerial employees of the plant; oneDemarais and one Blackwood 4,1 had stationed themselves at theentranceto the hall for the purpose of preventing admittance by`per-sons not in the employ of the Rayon Company, particularly thepresident and general secretary of the Union.At the hearing Scotttestified that Demarais and Blackwood were invited to the meetingbecause their knowledge possessedas a resultof their work in thecompany employment office would enable them to identify those tobe admitted.Soon after the meeting convened the members of theUnion entered the hallen masse.The employees then voted to replaceScott as chairman with the president of the union local. ImmediatelyScott,Romaine, and some of their adherents left the hall. Themeeting shortly adjourned without anything being done.At about this time Scott and Romaine prepared and circulatedamong the plant employees certain petitions setting forth that thesignatoriesthereof were willing to return to work.46Not more thanu Gilmore admitted at the hearingthat he hadhad a conversation at his homewith theemployee in question,and on cross-examination commented,"Iwas much surprised tohear [theemployee]spill it here."''The respondents contend thatDemarais and Blackwood are not supervisory or mana-gerial employeesThese employeesare stationed at the gateway through whichthe plantemployees,with certainexceptions,enteron their way to work. Theyoccupy an office,called theemployment office,and check and keep arecord of the time eachemployee entersthe plant.Thisrecord is transmittedto the main office.Demarais and Blackwood receivewritten applications for employment from prospective employees,and each newemployee,sgiven an identification card signedby them.When a particular,departrnentis in needif a new employee, Demarais or Blackwood recommendsto the departmentoverseer fromthe applicants available the names of those in his judgment most likely to fill the need.and from these names and recommendationsthe overseer selects the personto be hired.At least two employees were hireddirectly by Demarais and Blackwood,and Demaraisdirectly hired three or more other employeessubject to approval of the overseer. Itappears that the RayonCompany itself viewed theseemployees as identifiedwith themanagement in employment relations,since Demaraisand Blackwood,alongwith 35 otheremployees,were instructed by Lockharton or aboutFebruary20 "to refrain from discussingwith any of our employees,any questionsrelatingto unions or union activities."Onthe basis of all the evidence,we find thatBlackwood and Demarais weresupervisory ormanagerialemployees, that when participating in the Chateaumeeting they acted asrepresentativesof theRayon Company,that the employeesreasonably understood thatsuch wasthe case,and that the respondentsare responsiblefor such participationInternationalAssociationofMachinists V N. LR B 311 U S. 72, aff'g 110 F. (2d) 29(appDC ), enf'gMatter ofThe SerrickCorporationandInternationalUnion, UnitedAutomobileWorkersof America, Local No459, 8 N L R B 621, reheating denied, 311U S 7291as Scott testifiedthat he threwhis petitionaway,and Romainethat herswas burnedby her husband after she had discussed these proceedingswith Board's counsel prior tothe hearing.f MANVILLEJENCKES CORPORATION399.36 employees signed these petitions.Toward the beginning of AprilGilmore, the master mechanic, told the president of the Rayon Com-pany Local of the I. T. U., "You know, Steve, just between you and I,you are on the wrong side of the fence clown there."He then' inti-mated that the employee might be promoted were he not on "thewrong side," saying, "You know, all the good jobs down there are notgone yet."Gilmore testified that if he said anything about a "fence,"lie did so "in a joking manner."The Trial Examiner who heard thetestimony and observed the witness was satisfied and found, as do we,that Gilmore made the above-mentioned statements.On April 11, at the suggestion of the Union, the Union met withthe Rayon Company.The Union submitted to the Company for con-sideration a draft collective labor agreement between the Union andthe Rayon Company, covering wages, hours of service, and otherworking conditions of the plant employees.At the request of theCompany, the meeting was adjourned in order to give it time in whichto study the agreement.Two days later the parties again met.TheCompany returned the draft to the Union, stating that since theparties still were in disagreement with respect to increasing wages<lnd decreasing the work load of the spinners, and establishing aclosed shop, there was no purpose in discussing additional requestsof the Union.The meeting thus ended.On April 20, 1939,The TPoo'nsoclcet Callcarried a prominentlydisplayed advertisement dealing with the Rayon Company, the strikeat its plant, and the Union.Advertisements similar in characterthereafter appeared in this newspaper on,May 3, May 9, August 21,,and August 25, 1939.47All purported on their face to have beeninitiated and sponsored by the Woonsocket Chamber of Commerce,an organization of local businessmen.We are satisfied from thefacts and circumstances shown by the record, some of which are setforth in the margin," and we find, that' the Rayon Company utilized*4Similaradvertisements in the French language appeared inL'Independent de11oonsocketThe cost of the English and French advertisements was $403 84"Although the advertisements were paid for by the Chamber of Commerce, and thatorganization, as testiSed by its secretary, "tried to overcome," for economic reasons, "unionagitation," we are convinced, as above found, that the Rayon Company was party to theproject.The Rayon Company was a member of the Chamber of Commerce Prior toApril 20, Lockhart, together with the Company's attorney, Smith, met with agents ofthe Chamber of Commerce, and Lockhart furnished information "concerning the historyof the company and what the company might do if the strike continued." This followedarrangementsbetween the "Existing Industries Committee" of the Chamber of Commerceand the Rayon Company and Manville Jenckes Corporation, for the purpose, as noted inthe minutes of the Committee "to consider what might be done to solve the strike at theRayon plant" At a subsequent meeting between Lockhart and Smith with the agents ofthe Chamber of Commerce, a draft statement of the information previously furnished byLockhart was submitted to and checked by Lockhart and Smith for accuracyTheChamber of Commerce made no attempt to ascertain from the Union its version of thecontroversy or the truth of the facts given by LockhartThis information was used inconnection with the advertisements that were published.The Rayon Company contendsthat it was ignorant of the use to be given the information, that it never authorized the 400DECISIONS OF NATIONALLABORRELATIONS BOARDthe services of the Woonsocket Chamber of Commerce to cause thepublication of these advertisements, thatit assistedin their prepara-tion and assented to their publication, and that it did so in an attemptto cause the striking employees to repudiate the Union, give up thestrike, and return to work.The April 20 advertisement under thecaption "Another Industry Lost-to Woonsocket" recounted the his-tory of the strike in a manner hostile to and derogatory of theUnion; it "decried" the fact that the Union had assumed "the causeof the strikers . . . imposing upon the management additional de-mands"; it inquired whether the people of Woonsocket would permit`-this condition to go unchallenged," and stated that the Rayon Com-pany had under consideration three possible courses ofaction, re-moval of its plant to u new location, permanent closing and liquida-tion of the plant, or possible retention of the plant at Woonsocket"in the hope that the employees will return to work."The advertise-ment concluded with an appeal that the employees of the Rayon'Company "return to work and permit the management to putthe plant back in active operation."At no time thereafter did theRayon Company in any manner dispute the imputation arising fromthis and the other advertisements that the contents thereof repre-sented the viewpoint of the Rayon Company."On April 28 a conference attended by the Union and the RayonCompany was held in the Regional Office of the Board.The Unionagain sought information, if any existed, which would establish theCompany's financial ability or inability to increase the wages of thespinners and grant the other requests of the Union.The Rayon Com-pany refused such information.The Union then suggested that theiparties submit the dispute over wages to arbitration, and indicated itswilFngness to abide by an arbitrament.The Rayon Company re-jected this suggestion on the ground that "arbitrators were likely to.compromise, and ..- . the company's financial position was such thatit simply could not afford an increase in wages and it could not dele-gate to anyone else the decision with regard to its ability."Further meetings between the Unon and the Rayon Company wereheld on May 5 and May 24, with a conciliator of the United Statespublication thereof.Lockhart,however, admitted at the hearing that there were"some-remarks made betooeen...[the agents of the Chamber of Commerce]to the effect thatthey themselves felt that these facts should be made public in some way."We find itincredible either that the Rayon Company was unaware that the Chamber of Commercethrough its Existing Industries Committee intended to make such use of the informationor that it withheld its assent thereto.At a meeting of the Board of Directors of theChamber of Commerce on June 14,1939, the president of the organization"reported on,the Chamber activities regarding the Rayon Company,to the effect that officials [of theRayon Company]were pleased with the cooperation extended at the Chamber."`sN. L. R. B. v. Ell,land Leather Co.,114 F(2d) 221(CC A. 3),enf'gMatter ofEli land Leather Company, Inc.andNational LeatherWorkers'AssociationLocal No. 37,RN.-L.R B 519. MANVILLE JENCKES CORPORATION401Department of Labor attending.At the May 5 meeting the RayonCompany submitted a financial statement prepared by its accountantsdealing with the financial condition of that Company and ManvilleJenckes Corporation, for each of the 5 successive years ending Decem-ber 31, 1938.The statement, however, afforded no adequate basisfor determining the financial ability of the Rayon Company to granta wage increase to the spinners, or to "accede to the other requests ofthe Union.50The Union, in view' of the fact that Manville JenckesCorporation was the sole purchaser of the Rayon Company's pro-duction, and wholly owned and controlled the Rayon Company, sug-gested that the Rayon Company furnish information as to the priceat which its rayon yarn was sold to Manville Jenckes Corporation.The Rayon Company refused, alleging that the information in ques-tion was "confidential."The Union again proposed that the partiesarbitrate their dispute ; also that the Company's records be submittedto an impartial auditor who would be empowered to make a recom-mendation on the wage question.The Rayon Company rejected thesesuggestions, stating that the Company "knew what it could pay," andadding that the str'king employees "ought to come back under thesame conditions as the day before they went out."The Union oncemore requested the Company to submit counterproposals, but theCompany replied that in view of its position on the chief requestsof the Union "there was no sense in giving . .. any counterpro-posals."The Union inquired whether the Rayon Company wouldsign a written collective labor contract with the Union embodyingthe agreement of the parties "if an agreement were reached."TheCompany answered that it desired time to consider the matter beforereplying.No reply was ever given to this inquiry.At the May 24 meeting a discussion of the Union's request for aclosed shop brought the response from the Rayon Company that "Man-ville Jenckes Corporation was opposed to a closed shop."The Unionthen requested a conference with Manville Jenckes Corporation on,the supposition that that corporation was exercising a determinativejudgment.On May 31, 1939, the Union met with Manville JenckesCorporation.The corporation was represented by a committee com-posed of three members of its board of directors,. including its presi-dent.The Union repeated its request for a closed shop and for anincrease in the wages of the spinners. It also sought acceptance of.a proposed plan for adjusting grievances of employees with the RayonCompany.These requests were refused by Manville Jenckes Corpora-60While setting forth the "net income" and'"loss" of the Rayon Company and ManvilleJenckes Corporation during this period, along with certain other items, the statementdid not disclose with particularity the manner in which such net income or loss wascomputed. It did not indicate the amount received by the Rayon Company from sales ofrayon yarn to Manville Jenckes Corporation, current operating expenses, and costs, and likeitems 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion, without any counterproposal being made. Its president statedthat the corporation did not feel that the Rayon Company couldgrant a closed shop, that the Rayon Company was financially unableto increase wages, and as regards grievance machinery or other re-quests of the Union they were not "worthwhile" considering, "unlesshe [the president of Manville Jenckes Corporation] could be assuredthat the employees would come back on the terms on which the com-pany had previously been operating," that such requests "could beworked out perfectly satisfactorily if the employees would comeback."He suggested that the officials of the Union "sell the em-ployees the idea that they were very fortunate to have steady workand that they should come back to work."On June 20 the Union. requested another conference with the RayonCompany, but none was held because of the departure of Lockhartsome 6 days earlier for Europe. In his absence, no one was'author-ized to act for the Rayon Company in negotiations with the Union.The Union was not informed prior to Lockhart's departure of hisplan to leave for Europe.Lockhart returned on July 6. _ Thereafterin July the Union again requested a conference.The Company re-fused.In a letter dated July 27 Attorney Smith informed the Unionthat the "Board of Directors of the Manville Jenckes Corporation,Hof which the Woonsocket Rayon Company is a subsidiary, voted to,close the Rayon plant indefinitely. In view of this, it is clear thatthere is nothing to be discussed between the management of theWoonsocket Rayon Company and the Union and there is no reasonfor having a conference."The record shows that the decision ofManville Jenckes Corporation to close" indefinitely theWoonsocketplant was made by its board of directors on July 11, 1939, about 1week after Lockhart's return from Europe .51On September 20 the Rayon Company published in the local news-paper and transmitted by mail to each employee of the Woonsocketplant, a notice announcing the opening of the plant on September 21"on the same wage and hourly schedule," and requesting all employeesto report for work on that day.The employees were informed thatthe positions of those not reporting for -work by noon of September 23would be "considered vacant."On the day preceding publication ofthe notice and thereafter through September 23 overseers and foremenof the Company visited numerous individual employees of the plant,On August 11, 1939, in,response to inquiry by the Regional Dnector, counsel for theRayon Companywroteas follows :At a meeting of the Board of Directors of Manville Jenckes Corporation, of whichWoonsocket Rayon Company is a wholly owned subsidiary, held on July 11, 1939, thesituation with respect to the Woonsocket Rayon plant was discussed and, as stated Iin the minutesof the meeting,Itwas the sense of the meetingthat theclosing oftheWoonsocket Rayon Companyplant be continuedindefinitely. MANVILLE JENCKES- CORPORATION403includingthe spinners, and requested them to return to work.Atleast two spinnerswere told' by the supervisors that if they returnedtowork they would soon receive a raise in wages.52 OverseerHolstius, in the course of 'his solicitation told one employee that he,Holstius, did not "see what you can gain by staying out."The plant reopened on September 21, and 62 employees returnedtowork that day.On September 22, 11 additional employees re-turned.On September 21 the Union communicated with the RayonCompany and requested a conference to "discuss the then existingsituation."The Company replied tliat it "had grave doubts" as towhether the Union then represented a majority of the plant employeesand refused to meet with the Union unless its status as statutory rep-resenativewas established.On September 22 and 23 the Unioncirculated for signature among the plant employees a written state-ment addressed to the Rayon Company and setting forth that thesignatories thereof "have selected the Independent Textile Union ofAmerica and still do select this organization as their collective bar-gaining,agency and have-authorized the representatives of the I. T. U.to deal collectively with their employer for the employees."A ma-jority of the employees in the unit above found to be appropriate forcollective bargaining signed the statement.On the morning of September 23, at a meeting of the Union, thespinners decided to remain on strike despite the opening of the plant,but agreed that the other union members employed at the plant mightreturn to work.The other employees then marched to work in agroup.The total number of employees who returned to work by thatday was 139.'Also on September 23 the Union tendered to,the Rayon Companythe signed statement above mentioned, as proof of its statutory status.The Company, speaking through, Attorney Smith, stated that it "didnot believe the Union -any -longer represented a majority of our em-ployees ..' . [that it was] not prepared to accept as evidence of thefact that . . . [the union] did represent a majority, either a petitionor signed cards or the statements of union officials."The Union thenproposed that an election be held with the parties' consent amongthe plant employees and under the supervision of the Board to de-termine the authority of the Union as bargaining representative.On September 26 Smithinformed the Union that the Rayon Company52 Solina, an employee In the spinning department,testified that he was told by his over-seer,Vover,and Foreman Bunker that if he came back to work,he would soon receive araise in wages.Another spinner,Sheehan testified-that Bunker made a similar statementto him.Voyer did not specifically deny this testimony,although Bunker didwe aresatisfiedthat bothmade the above-mentioned statementswe haveheretofore foundBunker not to be a credible witness. The Trial Examiner did not credit his above-mentioneddenials.As set forth below,the respondent granted a plant-wide wage increase inNovember 1939.-440135-42-Vol 30-27 404DECISIONS OF NATIONAL-LABOR RELATIONS BOARDwould consent to an election, and the parties agreed that the matterwould await a conference with the Regional Office of the Board setfor September 28.About the time that the plant reopened Manville Jenckes Corpora-tion retained one Higgins, an attorney of Woonsocket, to attempt asettlement of the strike.Higgins approached an employee of theFalls Yarn Mills whom he had known for many years and through himarranged a meeting with one of the striking spinners who was prom-inent in the Union.Higgins did not communicate with the Union,but questioned these two employees as to what suggestions they mighthave for bringing the Rayon Company employees back to work.Hig-gins was told that "the boys still thought that they should have a raiseand that the work load should be reduced."Between September 24 and 28 ,various plant supervisors urged em-ployees under their supervision to vote against representation bythe Union at the proposed consent election, and threatened that theplant would close down unless the employees did so.Foreman La-Plume told one employee that it would be ^ better "to vote for thecompany than to vote for the union; if the union would win, it wouldonly mean the closing of the plant."LaPlume told another employeein the plant "We are going to have an election ...However, if theI.T. U. [the Union] should win that election, the mill is going toshut down."When the employee replied, "cut the baloney," La-Plume rejoined, "I am just an employee the same as you are, and Ihave to do what I am told from the main office." Foreman Seagraveinformed an employee during working hours "we are going to havean election to find out who ... [is] to be the bargaining agent," 'Indthat it would be to the employee's "interest to vote against the union."He told another employee, that there was "an election coming up,and if the I. T. U. would win, the plant would close down indefinitely,and if they were defeated, we would run, steady."Overseer Holstiusinstructed an employee to vote against the Union, asserting that ifthe employees voted for the Union they would shut down the plant.Foreman Johnson told an employee, "There is going to be a vote ... ifyou vote for the company, we will keep on running, and if you hap-pen to vote the other way, we are, going to stop."At the hearingthese supervisors denied having made, respectively, the afore-men-tioned statements.. They testified that. they merely told employeesto leave the plant at once-and not wait until operations were begun,if another strike was intended, that they did this on Lockhart's in-structions and because of rumors which had been heard of a threat-ened strike by employees in the plant.Some of the supervisors tes-tified that it was in this connection that they used the word "vote,"that they inquired of employees whether the employees intended to MANVILLE JENCKES CORPORATION405"vote" to go on strike.The record does not establish that a strikeof the employees in the plant was then proposed by the Union.",In general the testimony of the supervisors is vague and unsatisfactorywith respect to relevant matters.Apart from the issue whether thesupervisors told employees to leave the plant at once if they intendedto strike, we are satisfied, and we find as the Trial Examiner found,that they told employees to vote against union representation.Because of the electioneering engaged in by the plant supervisorsthe Union at' a conference on September 28 with the Rayon Companyinformed the Company that it would not participate in a consentelection unless the Company took steps to disavow the action of thesupervisors.Attorney Smith objected in behalf of the Companyto such a disavowal being made, on the ground that, it would beequivalent to an admission that the supervisors had electioneered.The Union then suggested that the Company post a notice statingmerely that it would not close the plant irrespective of whether theUnion won or lost the election.Smith stated that he would discussthe matter with the Rayon Company management.On September 30the Rayon Company informed the Union of its refusal to post anotice of disavowal.On October 3 it notified the Regional OfficeQf the Board that it would not consent to an election because it was`.convinced" that the Union would misrepresent to the plant em-ployees such consent as a "willingness on the part of-the companyto give in to the demands and to increase wages provided only theUnion were definitely designated as the bargaining agency."Earlyin November about 1 week after normal production at the plant wasresumed, the Rayon Company increased the wages of the plantemployees by 7 per cent.Following the Rayon Company's refusal to post a notice, and,finally to participate at all in a consent election, conferences betweenthe Union and the Company terminated. The Rayon Company hasnever entered into a collective labor agreement with the Union.The foregoing facts considered in the light of the entire recordplainly show that with the beginning of the strike by the employeesof the spinning department on February 19 and the designationshortly thereafter of the Union as statutory representative of the63A witness, who after the strike and prior to the hearing had been made a spareforeman, testified for the respondents that at a union meeting Aihich he attended onSeptember 23 there was taken either a hand or voice vote in favor of a strike to occur oncework was startedHis memory of what else took place at this meeting was vague or lacking.The same witness testified that by the middle of April he decided that he did not wishthe Union to represent him, that he thereafter accepted relief from the Union, that onSeptember 23 he signed the statement authorizing the Union to represent him and thathe went to union meetings without wishing union representation.We do not credit thetestimony of this witnessIn view of the fact that the record presents no other e%idenceshowing that the Union voted to strike on September 23 «e are of the opinion that nosuch vote was taken. 406'DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant employees, the Rayon Company embarked upon a course ofanti-union conduct.Pursuing this course the Company in variousways interfered with, restrained, and coerced the plant employeesin the exercise of rights guaranteed them by Section 7 of the Act.Its letter of February 20 to each plant employee, sent on the dayfollowing the initial union organizational meeting of the plantemployees and- at a time when membership in the Union was beingenlisted among them, was calculated to disclose employer hostility totheUnion and necessarily discouraged membership in that organi-zation.,The letter did not confine itself to a declaration of the em-ployees' right to join a union free from employer interference, butadvised the employees that they were not "required" to join a union,that they had the "right to resign from the union at any time," andthat they "could cancel" their applications for membership."Thesolicitation by the Company in March through its supervisors andletter ofMarch 17 attempting to persuade the employees, includingthose of the spinning department, to return to work on its own terms,regardless of the decision of the Union in the matter or the fact thatthe employees of the spinning department by concerted action wererefusing to return to work pending an adjustment of their grievancesand requests, not only reflects upon the good faith of the Companyin its negotiations then and thereafter had with the Union, a matterconsidered below, but independently was violative of the Act.By'undercutting"5$ in this manner the authority of the Union to actas collective bargaining representative, and by bringing to bear thecoercive force of its economic power upon the employees to the endthat they disregard the Union and union leadership and terminatethe strike, 16 the Company interfered with, restrained and coerced theemployees in their right of self-organization, to bargain collectively,and to engage in concerted activities for mutual aid and protection.For similar reasons the participation of the Rayon Company inthe abortive "back-to-work" movement undertaken by the Woon-socket Rayon Employees' Committee,57 the attempt by the Companythrough further acts of its supervisors to cause the employees tobreak rank and return to work in derogation of the authority of the51Cf.Matter of Standaa d Knitting Mills,Inc.andFederal Textile Labor Union No.21751affiliated with the American Federation of Labor,25 N L R.B 168,pp 10-11isU.N. L R. B v. Remington Rand, Inc,94 F (2d) 862, 868 (C. C A. 2) ;MatterorWilliams Coal CompanyandUnitedMine Workers of America,District No23, 11N L. R B 579, 64456Matter of Harry Schwartz Yarn Co , IncandTextileWorkers Organizing Committee,12 N L. R. B 1139, 1149, 1151"',Republic Steel Corporationv.N L. R B ,107 F (2d) 472 (C C A. 3) enf'gMatterof Republic Steel CorporationandSteelWorkers Organizing Committee, 9 N.L. R B. 219;Matter of Remington Rand,Inc. and Remington Rand Joint Protectwe Board of the DistrictCouncil Office Equipment Workers, 2 NL R B 626.665, enf'd inN. L 'R. B v RemingtonRand, Inc.,94 F. (2d)862 (C. C. A. 2)cert den 304 U S. 576. MANVILLE JENCKES CORPORATION407Union and solidarity of the spinners,511 and the subsequenteffort ofthe Company with the aid and through the instrumentality of theWoonsocket Chamber of Commerce to attain the same objective byuse of the newspaper advertisements, contravened Section 8 (1).Irrespective of whether it initiated the plans for theChateaumeet-ing, the Company inspired and supported that enterprise.An-nouncement of the meeting followed closelyupon the mailing ofthe March letter by the Company and solicitation by the supervisorsof plant employees to return to work on the Company's terms; atleast one supervisor advised employees to attend the meeting andto inform other employees about it; and two supervisory or man-agerialemployees, acting as representatives of the Company,assistedin preventing non-employees, especially the president and generalsecretary of the Union, from attending the meeting, and otherwiselent employer sanction and influence to the occasion.The Company'sutilization of theWoonsocket Chamber of Commerce was none theless an unfairlabor practice because the sponsorship of theadvertise-ments purported to be that only of the-Chamber of Commerce.Anemployer is responsible under the Act for anti-unionaction prose-cuted with its connivanceor assistanceby other personsor agenciesin the community even though such persons or agencies have nodirect pecuniary stake in the employer's business.50As indicatedabove, the Rayon Company at the time in question neither disavowedthe publication or contents of the advertisements, nor took any otherstep to show its employees that the advertisements were not spon-sored by itself and did not represent its position and sentiments.That the advertisements were intended to have, and we find thatthey did have, the effect of intimidating and coercing the plant em-ployees in their adherence to the Union, is apparent from their face.The advertisements were objectionable, in view of the purposes andpolicies of the Act, because they sought to induce a public "campaignof attrition"80 againstthe Union.69 See footnote 56,supra.59N.L. R.B. v. Elkland Leather Company,Inc.,114 F. (2d) 221 (C. C. A. 3) enf'gMatter of Elkland Leather Company, Inc.andNational Leather Workers Association, LocalNo 87, 8 N.L R B 519; NL R. B. v. Texas Mining it Smelting Company,117 F. (2d) 86,decided January 4, 1941(C C. A. 5),enf'g as mod.Matter of Texas Mining&SmeltingCompanyandInternational Union of Mine, MillitSmelter 'Porkers,Local No 412,13N. L. R B 1163,1174,1175CfMatter of Cosiath Hosiery Mill,Inc.andAmericanFederation of Hosiery Workers,16 N. L R.B 414,424,Matter of Bethlehem Steel Cor-poration, et at.andSteelWorkers Organizing Committee,14 N. L.R B 539, 624;Matterof Reed it Prince Manufacturing CompanyandSteel 'Porkers Organizing Committee ofthe C 10, 12 N. L. R. B. 944;Matter of Jacob H.KlotzetcandJoint Board of Suitcase,Bag & Portfolio Makers' Union, A.F.of L., 13 N. L. R. B. 746, 754.'°NL.R. B v Somerset Shoe Company,111 F.(2d) 681(C C A. 1),enf'gMatterof Somerset Shoe CompanyandUnited Shoe Workers of America,5 N. L. R.B. 486; Cf.Matter of Republic Steel CorporationandSteelWorkersOrganizing Committee,9 N. LR. B. 219, 252et seq.,enf'd inRepublic Steel Corporation v. N. L. RB. 107 F. (2d) 479(C. C. A. 3),cert. den. 309 U. S 684. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDLikewise, the conduct of the Rayon Company at the reopening ofthe plant in September contravened Section 8 (1). It again solicitedindividual employees to return to work on its own terms, in deroga-tion of the authority of the Union and the desires of the employeesto act concertedly.Higgins' attempted settlement of the strike initsbehalf undercut the authority of the Union. It promised anincrease in wages to employees if they would terminate their strikeand in effect repudiate the Union.Finally, the statements and threats by the Company to employeesregarding the proposed consent election constituted an unlawfulattempt to subvert the election machinery of the Board, and to sub-ject its, employees to employer coercion in their selection of a statu-tory representative.We find that the Rayon Company by manifesting in various waysto its employees hostility to their labor organization and discouragingmembership in it; by soliciting individual employees during thependency of a strike to return to work on its own terms, in disregardof the decision of their union and authority of the union leadership;by promising rewards to them if they so returned ; by sponsoring andsupporting a back-to-work movement; by causing, and joining withthe local Chamber of Commerce in, the publication of the afore-mentioned anti-union newspaper advertisements aimed in part atcausing striking employees to repudiate their union and return towork; by seeking through said advertisements to induce public actionagainst its employees' union; by making statements to its employeesin derogation of their union; by undercutting the authority of theirunion; by in effect threatening employees with loss of employmentif they remained on strike; by electioneering with respect to andinterfering with a proposed consent election to determine representa-tives, and by each of said acts and by other acts, interfered with,restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.We think it also plain that the Rayon Company in various waysrefused to bargain collectively with the Union.Under the Actthe Company was obliged on and after February 27, 1939, to recog-nize and deal with the Union as the exclusive collective bargainingagency of employees within the appropriate unit; 61 to discuss andnegotiate with the Union respecting its requests, with an open and"IN L R B. v. TheGriswoldManufacturing Company,100 F. (2d) 713(C C A. 3),enf'gMatter of The Griswold Manufacturing CompanyandAmalgamated Association ofIron, Steel and Tin Workers of North America,Lodge No1197,6N L R B 298;McQuay-NorrisManufacturing Company vN L R B,116 F(2d) 748 decided December23, 1940)(C. C. A. 7)enf'gMatter of McQuay-Norris Manufacturing CompanyandUnitedAutomobile Workers of America,Local No226, 21 N L R. B 709. MANVILLE JENCKES CORPORATION409fair mind and with a sincere purpose to find a basis of agreement; 02and to sign a collective labor contract embodying any terms agreedupon if requested to do so by the Union."3" - : We are satisfied, and wefind, that the Company at its meetings with the Union in February,March, April, and May, 1939, entertained no real intention of nego-tiating sincerely to the end that differences might be composed andthe strike settled on terms mutually satisfactory.Rather, it wasfirmly resolved to withhold granting to the Union any request ofconsequence even though sincere negotiation on its part might haveled to such a grant.We are convinced that its dealings with theUnion were dominated throughout by an intent to render the strikeand collective bargaining nugatory in- order to discourage furtherresort by its employees to concerted action or unionization as ameans for improving their working conditions.Thus, as heretoforeset forth, the Rayon Company at these meetings made no concessionor counterproposal with regard to the principal requests 'of theUnion. It proposed that the employees return to work upon thesame conditions as those prevailing when the strike was called .64At the first meeting with the Union it suggested that the strike endunder the conditions as then existed at the beginning of the strike.At the-meeting in May it again stated that the employees "ought tocome back under the same conditions as the day before they went out."Manville Jenckes Corporation at the meeting on May 31 with theUnion, stated through its president that certain requests of the Unionwere not worthwhile considering unless he "could be assurd that theemployees would come back on the terns on which the [Rayon]Company had previously been operating," that the Union should"sell the employees the idea . . . that they should come back to work."Nor may we ignore the fact that during the period that theseu2Globe Cotton Mills v. N L R B ,103 F. (2d) 91 (C C A 5) enf'gMatter of GlobeCotton MillsandTextileWorkersOrganizing Committee,6 N. L R B 461,N. L. R B v.Highland Park Manufacturing Company,110 F. (2d) 632 (C. C. A 4) enf'gMatter of High-land Park Co.andTextileWorkers Organizing Committee,12 N. L. R B 1238,N. L. R, B.v.Biles-Coleman Lumber Company,98 F. (2d)18, 22(C. C. A 9),enf'gMatter of Biles-Coleman Lumber CompanyandPuget Sound District Council of Lumber and SawmillWorkers, 4 N.L It. B. 679.03 ItJ.Heinz Cwepanif v N L R B,311 U S 514, affgN L R B v 11 J Hein'Company,110 F, (2d) 843 (C. C. A. 6) enf'gMatter of H. J. Heinz CompanyandCanningand PickleWorkers,Local Union No. 525, affiliated with Amalgamated Meat Cutters andButcher Workmen of North America, American Federation of Labor,10 N. L. R. B. 963.ss InThe M. H Ritzwoller Company v. N. L.R. B. 114 F. (2d) 432 (C. C. A 7) enf'gMatter of The M. H Ratzwoller CompanyandCoopers'International Union of NorthAmerica, LocalNo.28, 15 N. L. R. B 15, the United States Circuit Court of Appeals said:If'there remained any doubt that petitioner refused to bargain . . . it is dispelledby the notice signed by petitioner and posted on July 23rd at the employees'entranceto its plant, as follows .The plant will resume operation Monday, July 26th, under the same terms andconditions as the plant has run in 'the past.That is the very antithesis of any intention to bargain or to concede any of thedemands madeby the Union 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetingswere being held the Rayon Company, by letters to indi-vidual employees, by plant supervisor solicitation, by sponsorshipof and assistanceto a back-to-work movement, and by newspaperadvertisements, unlawfully sought to undercut the authority of theUnion as collective bargaining representative and to induce andcoerce employees individually to return to work on its own terms.85In some instances individual employees were told by supervisorsthat "better jobs" would be had,We conclude, and we find, thatthe Rayon Company at its meetings with the Union in February,March, April, and May, 1939, did not negotiate sincerely.The conduct of the Rayon Company in June, 1939, and thereafterregarding negotiations with the Union was violative further of theCompany's duty to bargain collectively.We are of the opinion thatLockhart's departure for Europe without informing the Union thereofand without leaving anyone to represent the Company during his ab-sence in dealings with the Union, at a time when a strike was inprogressand negotiations with the Union had not been concluded, con-stituted an act of bad faith attributable to the Company in its bar-gaining relationswith the Union.Also, the refusal of the Companyto meet at all with the Union from July 27 until September 21, 1939,was a refusal to bargain collectively, within the meaning of the Act.'That the Company had previously decided to keep its plant closedindefinitely did not justify a refusal to meet with the Union duringthis period.e°Finally, the refusal of the Company on September 21and thereafter to recognize or otherwise bargain collectively with theUnion as statutory representative, because of its alleged "doubts" asto whether the Union represented a majority of the employees in anappropriate collective bargaining unit, constituted a refusal'to bargaincollectively,within the meaning of the Act.We are satisfied thatthe Company had no genuine uncertainty regarding the status,of theUnion as statutory representative.It had met and conferred withthe Union for at least 5 months on the assumption that the Union wasdesignated as collective bargaining representative by a majority ofthe employees, as indeed was the fact.When to dissipate any sucha InMatter of Harry Schwartz Yarn Co, Inc.andTextileWorkers Organizing Com-mittee,12 N.L R B. 1139, 1160 the Board said of an analogous situation :.,during the period in which these meetings were held,and thereafter, the re-spondent through its officers and agents sought to induce and coerce individual em-ployees and union leaders to ignore the Union and return toworkWehave,hadoccasion in previous cases to indicate the import of such conduct by the employernated representati%e.See alsoThe M.H. Ritzwoller Company v. N.L. R. B,114 F.(2d) 432(C C. A. 7) enf'gMatter of The M H. Ritzwoller CompanyandCoopers'International Union of NorthAmerica,Local No.28,15 N L. R. B 15;N. L. R. B. v Lightner Publishing Corporation ofIllinois,113 F. (2d) 621 (C. C. A. 7).N. L R. B. v. SomersetShoeCompany,111 F.(2d) 681(C. C. A. 1)enf'gMatter ofSomerset Shoe CompanyandUnited Shoe Workers of America,5N. L. R. B. 486. MANVILLE JENCKES CORPORATION411doubt 'the Union, as above mentioned, caused to be signed by amajority of the employees.and submitted to the Company a statementaffirming the authority-'of the Union to act as their collective bargain-ing agency, the Company rejected such proof, averring .that it was"not prepared to accept as evidence of the fact that . . . [the Union]did represent a majority, either a petition or signed cards or thestatements of union officials."We have held that an employer maynot refuse to bargain collectively with a labor organization claimingto be the statutory representative of his employees, on the ground thatthe organization has not been certified by the Board,e7 and that theassumption of such a position by an employer,where a tender of proofof representation is made, demonstrates that his' assertion of doubtregarding the status of the labor organization is not put forth in goodfaith.e8The conduct of the Company in urging employees to voteagainst representation by the Union at the proposed consent electionand threatening that the plant would close down unless they did so,further evidences the bad faith of the Company in advancing itsalleged doubts.We find that the" Rayon Company by not negotiating sincerelyconcerning the requests of the Union at meetings with the Unionin February, March, April, and May 1939, and thereafter; by re-fusing to meet or negotiate with the Union during Lockhart's tripto Europe, after failing to inform the Union thereof or to authorizesome one to represent the Company on such matters in Lockhart's,absence; by refusing to meet with the Union for purposes of collec-tive bargaining from July 27 until September 21, 1939; by refusingto recognize or treat with the Union on and after September 21, 1939,as the statutory representative of its employees; and by each of saidacts and conduct, refused to bargain collectively with the Unionas the representative of its employees in the appropriate unit inrespect to rates of pay, wages; hours of employment, and other con-ditions of employment. 'We also find that by such refusal the Rayon67Matter of Burnside Steel Foundry CompanyandAlgamated Association of Iron, Steeland Tin Workers of North America,LodgeNo. 1719,7 N. L. R. B. 714.See alsoN.L. R. B.V.Remington Rand, Inc.,94 F.(2d) 862(C.C.A. 2)cert. den. 304U. S. 576 enf'gMatter of Remington Rand, Inc.andRemington Rand Joint Protective Board of the DistrictCouncilOfficeEquipment Workers,2N. L. R. B. 626.°8Matter of Brown Shoe Company, Inc.and its wholly owned subsidiary Moench TanningCompany, Inc.andNationalLeather WorkersAssociationLocal #44, affiliatedwith theComnttttee for Industrial Organization,22 N. L.R.B. 1080;Matter of Stehli and Co.,IncandTextileWorkersUnion of Lancaster;Pennsylvaniaand Vicinity,Local# 133,11 N. L R. B 1397, 1427. " See alsoN. L. R. B. v Texas Mining d Smelting Company,117 F '(2d) 86(C -C A 5) decided January 4, 1941, enf'gMatter of Texas Mining &Smelting 'CompanyandInternationalUnion of Mine,Mill & SmelterWorkers, LocalNo. 412,13 N. L R. B. 1163,'Solvay Process Co v. N L. R B.117 F. (2d) 83 (C. C A 5),decided January4,1941,enf'gMatter of The SolvayProcess Company,BatonRouge,Louisianaand OilWorkers'InternationalUnion,Local No.424, affiliatedwith the Com-mittee for Industrial Organization,21 N. L.R. B. 882. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act.B. Discrimination in regard to hire and tenure of employmentOn October 20, 1939, the striking employees of the spinning de-partment terminated their strike with the approval of the Union,and on October 21 made oral application to the Rayon Companyfor reinstatement to their former positions in the plant.The Com-pany refused to reinstate them, for the alleged reason that their posi-tions had been filled- by other persons hired during the course ofthe strike, but undertook to notify them if and when any vacanciesoccurred at the plant which they could fill.Thereafter, on October21, 34 of the employees who had been on strike executed and deliveredto the Company their written application for reinstatement.69OnNovember 1, 1939, the Union by letter to the Company applied forthe reinstatement of these 34 employees and of 18 others who hadbeen on strike.70No response to its letter was received.There is noshowing that had the Company, after receipt ofrthe foregoing appli-cations, dismissed from their positions the persons it hired afterFebruary 20, 1939, and not on the Company pay roll of February 9,1939, to fill the vacancies occasioned by the 52 employees, referredto above, going and remaining on strike, it could not have reinstatedall the 52 employees or any of them, and we presume, and find other-wise.Nor is there any satisfactory explanation why the Companydid not dismiss such persons and reinstate such employees, upon theapplications being received by it, except its unwillingness to do so.Although, as we have' found, the strike of February 19, 1939, hadits origin in purely economic causes,71 it is manifest that the strikethereafter was prolonged and continued, and the spinning departmentemployees remained out of work, because of the unfair labor practicesengaged in by the Rayon Company on and after February 20, 1939.On the one hand, the strike became and was a "remedy parallel withrecourse to the Labor Board" 72 which the striking employees pursued11The names of these employees are : Leo Ayotte, Stanley Bokoski, Stephen Bokoski,E.Boucher, John Chmiel, Henry Corriveau, Joseph Curodeau, Michael Czarn, HerveDesaulniers, Roland Desaulniers, Leo Garneau, H. Greenlund, Stephen Greenup, PhilippeGuertin, Anthime Guilbault, Paul Hetu, Robert Hetu, Orphir Joyal, Rafael Lambe; DavidLaValle,Edward LeClere, Paul Mandeville, Jr, Ernest Marien, Henry Martel, GeorgeMorel,Walter Pasek, Philippe Plant, Harvey Rabidoux, Leo Renaud, Roland Rocheford,Arthur Sheehan, Raymond Sheehan, John Solina, S Wecal70Durand,Roger Ei ben, Noel Giguere, Carl Hendrickson, John Hoothay, Carl Leduc,Florian Marquis,John Nordberg, Carl Peterson, Hector Petrin, Peter Pichie, EdmundRemillard, GeneRondeau, Magliore (designated as "Magloire" in the letter of November 1) Savoie, A. St.Germain, W. St Germain, and David Wilson. The Union also sought "reinstatement" forone Albeit Boissy who had been discharged for cause prior to the strike.71 See Section III, A, 1,supra'IN. L. R. B. v. Remington Rand, Inc.,94 F. (2d) 862, 871 (C. C. A 2). MANVILLE JENCKES CORPORATION413in an effort to compel the Company to cease and desist from its unfairlabor practices and to have it negotiate in good faith with the Union ; 7son the other, the persistent and varied refusals of the Company tobargain collectively with the Union, together with its other unfairlabor practices aimed at impairing if not destroying the Union as'3ollective bargaining agency of the plant employees, precluded anypossibility of the parties reaching a collective labor agreement settlingthe strike.Ordinarily, where the employer accepts the principlesof'the Act and bargains in good faith, agreement results, and it doesnot rest with the Company to contend here that such would not havebeen the case even if it had not committed its unfair labor practices.Under these circumstances, beginning February 20, 1939, when theCompany engaged in its first unfair labor practices, and continuingthereafter, the normal right which the Rayon Company had to selectits employees became and was "vulnerable." 74Any refusal by theRayon Company after February 20 to reinstate upon application theemployees who remained on strike, for no reason other than an un-willingness to displace-persons hired after that date, thereby discharg-ing such employees,in effect and in resultwould discriminate, andconstitute a discrimination, regarding hire and tenure of employ-ment,within the meaning of Section 8 (3) of the Act, against em-ployeeswhose continuance and remaining on strike was causedby the Company's unfair labor practices, in favor of persons "whoseposition was one of sufferance, without greater right to their positionsthan their employer's defeasible right to employ them could afford." 74However, the complaint, as amended, alleges that 28 of the em-ployees who went on strike were refused reinstatement in October; 78n While the were issues betweenthe Rayon Company and the Union other than thematter of the Company's unfair labor practices,"it restedupon the tortfeasor to disentanglethe consequences for which it was chargeable from thosefrom whichitwas immune,"N. L R. B. v. Remington Rand, Inc.,94 F. (2d)862, 872(C. C. A 2).See also N.L. R. B.V.Stackpole Carbon Company,105 F. (2d) 167, 176 (C. C A 3).74Black Diamond S. S. Corporationv.N. L. R. B,94 F. (2d) 875, 879,(C.C. A. 2)cert. den. 304U. S. 579, enf'gMatter of Black Diamond SteamshipCorporationandMarineEngineers'Association,Local No.33, 3 N. L.R B. 84. SeealsoN L. R B v. LightnerPublishing Corporation of Illinois,113 F. (2d) 621, 626 (C. C A 7) enf'gMatter ofLightnerPublishing Corporation of IllinoisandChicagoPressmen'sUnion No 3, ChicagoTypographicalUnion No16, 12 N. L R B 1255.'r'Matterof Mclfaig-Hatch,Inc.andAmalgamatedAssociationof Iron, Steel,and TinWorkers of America, Local No 1139, etc,10 N. L R. B 33, 50.Black Diamond S SCorporationv.N. L R B,94 F. (2d) 875(C. C. A. 2) cert. den. 304U. S. 579, enf'gMatter of Black Diamond SteamshipCorporationandMarine Engineers'Association, LocalNo.33, 3 N. L R.B 84;TheM. H. Ritzwoller Company v. N. L.R. B., 114 F. (2d) 432(C C A. 7)enf'gMatterof The M H Ritzwoller Companyand Coopers'InternationalUnion ofNorth America, Local No28, 15 N. L R B 15; NL R B v. Lightner Publish-ing Corporationof Illinois,113 F. (2d) 621 (C C. A. 7)enf'gMatter of Lightner Pub-lishing Corporation of IllinoisandChicagoPressmen'sUnion No3,ChicagoTypograph-icalUnionNo 16,12 N L R B. 1255,Steoai t Die Casting Corporation V N. L. R B.,114 F. (2d) 849 enf'sMatterof StewartDie Casting CorporationandUnitedAutomo-bileWorkersof America,Local298, 14 N L R B 87276 See footnote 2,supra 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 14 in November,77 that is, 10 less than the 52 above found tohave applied, for and been refused reinstatement in October andNovember. It also appears that one employee,7S who worked as aspare foreman prior to the strike was reemployed after the strikeas a spinner, and that the position of spare foremen. has been abol-ished.In view of the allegations of the complaint, as amended,and the reinstatement upon satisfactory terms of the employee inquestion, we "shall find that the, Company's refusal to reinstate anditsdischarge of such employees in October and November relatedonly to the employees named in the complaint as amended, excludingthe one employee.We find that the Rayon Company by refusing to reinstate andthereby discharging on October 21, 1939, the following employees :Stanley Bokoski, Stephen Bokoski, E. Boucher, John Chmiel, JosephCurodeau,Michael Czarn, Roland Desaulniers, Herv Desaulniers;Leo Garneau, H. Greenlund, Stephen Greenup, Philippe Guertin,Anthime Guilbault, Paul Hetu, Rafael Lambe, David LaValle, Ed-ward LeClerc, Paul Mandeville, Jr., George Morel, Walter WilliamPasek, Leo Renaud, Harvey Rabidoux, Roland Rocheford, ArthurSheehan, Raymond Sheehan, John Solina and Stephen Wecal, andby refusing to reinstate and thereby discharging on November 1, 1939,the following employees:, Theodore Beauchamp, Napoleon Durand,Noel Giguere, Carl Hendrickson, John Hoothay, Carl Leduc, FlorianMarquis,John Nordberg, Carl Peterson, Peter Pichie, EdmundRemillard,MaglioreSavoie, Alfred St. Germain, and David Wilson,discriminated in regard to the hire and tenure of employment ofeach said employee and discouraged membership in a labor organiza-tion;and that by such discrimination said Company interfered with,restrainedand coerced its employees in the exercise-of rights guar-anteedthem by Section 7 of the Act.IV.PARTICIPATION AND RESPONSIBILITY OF MANVILLE JENCKES CORPORA-TION IN AND FOR UNFAIR LABOR PRACTICES COMMITTED AGAINST THEWOONSOCKET PLANT EMPLOYEESAs already set forth, the Rayon Company was and is a whollyowned subsidiary of Manville Jenckes Corporation. It manufacturesexclusively for the parent corporation.Officers of the parent cor-poration comprise all the officers and directors of the subsidiary.We are satisfied, and we find, that during the period herein in-volved Manville Jenckes Corporation by means of its corporate rela-tionship with the Rayon Company, dominated and controlled thelabor relations and policies of the Rayon Company, especially as"See footnote3, supra.7s The name of this employee is Henry Martel. MANVILLE- JENCKES CORPORATION415they concerned the commission of the unfair labor practices aboveset forth;that it participated in those unfair labor practices; andin that connection itself engaged in unfair labor practices against theWoonsocket plant employees.79The record establishes,among otherthings,-that at the outset of,the dispute with its spinning depart-ment employees and before the strike-began, the Rayon Companythrough PresidentLockhartcommunicated with and advised Man-ville Jenckes Corporation about its position respecting the employees'requests.During the strike Lockhart communicated and conferredat various times with Manville Jenckes Corporation about the RayonCompany's relations with its employees.As above mentioned, onMay 31,1939, upon being informedby theRayon Company that itwould not accede to a certain request because Manville Jenckes Cor-poration was opposed to a grant thereof, the Union met with ManvilleJenckes Corporation for purposes of collective bargaining respectingthe workingconditionsof the Woonsocket plant employees.At thismeeting Manville Jenckes Corporation plainly disclosed its domina-tion and control over its subsidiary's relations with the Union andplant employees. _It not only spoke with finality on requests of theUnion, but by its failure or refusal to make counterproposals and byits emphasis upon the employees terminating the strike and returningto work "on the terms on which the[Rayon] company had previouslybeen operating"manifested its own unwillingness to consider sin-cerely such requests.Also, as above mentioned,itwas ManvilleJenckes Corporation which determined in July 1939 during the strikethat the Woonsocket plant, would be closed indefinitely,a determina-tion seized upon by the Rayon Company as ground for excusing itfrom bargaining with the Union.Under these circumstancesManvilleJenckes Corporation is respon-sible with the Rayon Company for the unfair labor practices engaged inby theRayon Company,heretofore set forth,and we so find.We alsofind that Manville Jenckes Corporation,acting in the interest of theRayon Company, refused to bargain collectively with the Union as thestatutory representative of the Woonsocket plant employees in the ap-propriate,unitregardingworking conditions;and that bysuch refusalto bargaincollectivelyManville Jenckes Corporation interfered with,restrained,and coerced the Woonsocket plant employees in the exerciseof rights guaranteed them by the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III and IVabove, occurring in connection with their operations described in Sec-'9 Since this conduct of Manville Jenckes Corporation was "in the interest of an em-ployer," viz, the Rayon Company,Manville Jenckes Corporation when engaging in suchconduct was an employer,within the meaning of Section 2(3) of the Act. 416DECISIONS OF NATIONAL LABOR,RELATIONS BOARDtion I above, have a close, intimate, and substantial relation to trade;traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.VI. THE REMEDYIt is essential to an effectuation of the purposes and policies of theAct that the respondents, and each of them, be ordered to cease anddesist from the unfair labor practices in which they have engaged andfor which they are responsible, and in aid of such order and as a meansof removing and avoiding the consequences of such unfair labor prac=tices that they be ordered to take certain affirmative action, moreparticularly described below.We have found that the respondents, and each of them, interferedwith, restrained, and coerced employees of the Rayon Company in theexerciseof rights guaranteed them by the Act, or were responsiblefor such interference, restraint, and coercion.It is plain that therespondents, and each of them, must cease and desist from interferingwith, restraining, and coercing these employees in the exercise of -suchrights, and we shall so order.Moreover, since, as we have found,Manville Jenckes Corporation also is responsible for the unfair laborpractices engaged in by the Rayon Company, we shall for purposes ofmaking our order more effective and comp'etely remedying the situa-tion, order Manville Jenckes Corporation to cease and desist fromunfair labor practices such as those engaged in by the Rayon.Company.We have also found that each of the respondents refused to bargaincollectively with the Union.Accordingly, we shall order the respond-ents, and each of them, to cease and desist from such unfair labor prac-tice, and, affirmatively,in effectuation of the policies of the Act, tobargain collectively upon request with the Union as the exclusivebargaining agency of employees within the appropriate unit.We have also found that the Rayon Company (u October 21, 1939,discriminatorily refused to reinstate and thereby discharged 27 em-ployees, and on November 1, 1939, discriminatorily refused to reinstateand thereby discharged 14 additional employees, in contravention ofSection 8 (3) of the Act, after having caused by unfair labor practices,for which Manville Jenckes Corporationalso isresponsible, a pro-longation and continuance of the strike of these employees.Hence,we shall order the respondents, and each of them, to cease and" desistfrom discouraging membership in a labor organization, or otherwiseviolating Section 8 (3), by discrimination in regard to hire or tenureof employment, or any term or condition of employment of the Woon-socket plant employees.However, the respondents contend that theBoard should not issue an order, of the kind customary in cases such MANVILLEJENCKES CORPORATION417as this,S° directing them to reinstate with back pay the employees thusdiscriminatorily refused reinstatement and discharged, on the groundthat the calling of the strike by these and the other employees of thespinning department, under the circumstances involved, "deservessome kind of censure."We find no merit in this contention.81 It isunnecessary for us to pass upon the wisdom of these employees in call-ing the strike.Their right to strike is and was expressly protectedby the Act.82There is no evidence of employee violence or other un-lawful conduct bringing the case within the doctrine of theFansteel-case.113The issuance of such an order is not merely by way of vindica-tion of a private right of the employee, but in furtherance of a publicpolicy that employers should not engage in unfair labor practices.84The respondents also contend that no order of reinstatement and backpay should issue with respect to John George Nordberg, Alfred St.Germain, and Napoleon Durand. It is argued that these persons haveobtained, and at the time they applied for reinstatement, had obtained,regular and substantially equivalent employment elsewhere, and henceare,not proper subjects of such an order.Even were it true shat suchother employment had been obtained, we would still be empoweredto issue, and would issue, such an order in effectuation of the policiesof the Act."'In any event, noise of them has obtained such employ-ment.Nordberg obtained a job in Worcester, Massachusetts, at aslightly higher wage.However, his traveling expenses to and fromWorcester and his inability to have his lunches at home have resultedin a net income which is materially lower.Moreover, he has the in-convenience of the increased travel.St. Germain secured employmentinWoonsocket at $20.50 for a 40-hour week.He was laid off on Jan-uary 16, 1940.St. Germain had earned prior to the strike $19.03 fora 36-hour .week., and had he been reinstated, would have participatedin the general increase of 7 percent in plant wages.He thus wouldhave earned approximately $20.36 for a 36-hour week.He obtainedno work after his lay-off.Durand was employed as a spare replace-ment man in the spinning department before the strike and receivedas wages $24 for a 36-hour week.More than half the weeks lie worked80 See cases cited in footnote 75,sup) a.81The Rayon Company itself alleges in its ansiier that it "is willing to continue" tooffer positions to spinning department employees as vacancies occur, and upon the reopen-ing of the plant requested all these, employees to return to work82 Sections 8 (1) and 13 of'the Act.x8N L R B v Fansteel Metallurgical Corporation,306 U S. 2408Agicilmes,Incv.NL. R B, 87 F.(2d) 146, 150 (C C A 5).85Matter of Eagle-Picher Mining d Smeltinq Company, a corporation,andEagle-PwcherLead Company, a corporation,andInternational Union of Mine, MillcCSmelter Woi leers,Locals Nos 15, 17. 107, 105, and 111,16 N L R B727; Matter of Continental Oil CompanyandOilWorkers International Union,12 N L. R B 789, mod in another respect andenf'd inContinental Oil Company v National Labor Relations Board,113 F (2d) 473(C. C A -10), ceit granted, 61 S Ct 72- 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD36 hours.He obtained other employment where his compensation is$20 for a 42-hour week.All these employees desire reinstatement.The case of Joseph Curodeau also requires special consideration.Jo-seph Curodeau worked as a frame tender prior to the strike.OnOctober 28, he was offered a job as a spinner but refused it becausespinning aggravated his eyes.Curodeau was under no obligation toaccept a position different from that which he held prior to the strike,and his refusal to accept the-position of spinner does not preclude himfrom reinstatement to his former position.-At the hearing two ofthe employees discriminated against, Noel Giguere and Carl RangnarPeterson, stated that they did not wish reinstatement, and a third,Theodore Beauchamp, stated that he desired reinstatement only ona condition which he is not entitled to impose.Under these circum-stances, we shall not order the reinstatement of the three employees,and since it does not appear when they no longer desired reinstatementwe shall not order back pay in their behalf.Accordingly, to remedy the situation brought about by the unfairlabor practices of the respondents which prolonged the strike, toremedy the respondents' refusal to reinstate and their discriminatorydischarge of the above-mentioned employees, the names of said em-ployees being listed in Appendices B and C, attached hereto andpart hereof, and in effectuation of the policies of the Act, we shallorder the respondents, and each of them, to offer each of said em-ployees named in Appendices B and C, immediate and full reinstate-ment to said employee's former or substantially equivalent positionwith back pay, as hereinafter set forth, and without prejudice to saidemployee's seniority and other rights and priveleges.$' If there benot sufficient employment immediately available for all those to beoffered and who accept reinstatement, then the respondents shall dis-miss or cause to be dismissed, to the extent necessary, employees oftheWoonsocket plant hired after February 20, 1939, and not on thepay roll of the Rayon Company of February 19, 1939, in order toprovide employment for those to be offered and who accept reinstate-ment.If despite and after such it dismissal of all such employeesthere still not be sufficient employment immediately available for theremaining employees in the spinning department including all thoseto be offered and who accept reinstatement, then all available posi-tions after such dismissal shall be distributed among such remainingemployees, including those to be offered and who accept reinstate-ment, following such a system of seniority or other procedure as hasheretofore been followed by the Rayon Company in reducing its"Matter of Continental Oil CompanyandOilWorkers Internationalanion,12 N. L.ItB. 789, mod.in another respect and enf inContinental Oil Company v. NationalLaborRelations Board,113 F. (2d) 473 (C C A. 10), cert.granted, 61S.Ct. 72.117See cases cited in footnote 75,supra. MANVILLE JENCKES CORPORATION419plant force.Those employees remaining after such distribution forwhom no employment is immediately available, shall be placed upona preferential list prepared in accordance with the principles setforth in the previous sentence, and shall thereafter, in accordancewith such list, be offered reinstatement to their former or substan-tially equivalent positions, as such employment becomes availableand before other persons are hired for such work.Furthermore, weshall order the respondents, and each of them, to make whole thoseemployees to be offered reinstatement for any loss they may havesuffered by reason of the respondents' discriminatory refusal to rein-state them, which resulted in their discharge, by payment to each ofsaid employees of a sum of money equal to the amount said employeenormally would have earned as wages from the date said employeewas so refused reinstatement and discharged to the date of the re-spondents' reinstatement or placement of said employee upon thepreferential list above described, as the case may be, less saidemployee's net earnings 88 during such period.89We also shall order certain other action which we find necessaryto effectuate the policies of theAct.For reasons heretofore set forth, we shall dismiss the allegationsof the complaint, as amended, with respect to Henry Martel.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Independent Textile Union of America, and Woonsocket RayonLocal of the I. T. U., are labor organizations, within the meaningof Section 2 (5) of the Act.2.Manville Jenckes Corporation was and is an employer of theemployees of Woonsocket Rayon Company, within the meaning ofSection 2 (3) of the Act.3:All employees of the Woonsocket Rayon Company at the Woon-socket plant, excluding office, clerical, and supervisory employees,laboratory workers, employees in the rayon inspection department,s'By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining Rork and working else-where than for the Rayon Company, which would not have been incurred but for his or herunlawful refusal of reinstatement and discharge, and the consequent necessity of his orher seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America, Lumber and Sawmill Workers Union,Local2590, 8 N. L. R. B. 440.Monies received for work performed upon Federal, State,county,municipal, or other work-relief projects shall be considered as earnings.SeeRepublic Steel Corporation V N LIt.B., 311 U. S. 7.B°We have pointed out above that there is no satisfactory explanation in the record whythe Rayon Company did not dismiss from their positions persons hired after February 20,1939, and not on the company pay roll of February'19, 1939, and we found that had it dis-missed such persons it could have reinstated the employees who had been on strike and whoin October and November 1939, sought but were refused reinstatement.440135-42-Vol. 30-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysts,employees in the spinnerette laboratory,candle filter wrap-pers, truck drivers,janitors, and nurses, constitute,and at all timesmaterial constituted,a unit appropriate for the purposes of collectivebargaining,within the meaning^of Section 9(b) of the Act.4. Independent Textile Union of America, was on February 27,1939, and at all times thereafter has been,the exclusive representative.of all employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.5.By refusing from and after February 27, 1939, to bargain col-lectively with the Union,as the exclusive representative of the em-ployees in the above-stated unit, the respondents, and each of them,have engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of the employees listed in Appendices B and C hereinafter,thereby discouraging membership in the Union, the respondents, and,each of them, have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (3) of-the Act.7.By interfering with, restraining, and coercing the employees oftheWoonsocket Rayon Company at the Woonsocket plant in theexercise of the rights guaranteed in Section 7 of the Act, the respond-'ents, and each of them, have engaged in and are engaging in unfairlabor practices, within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9.The.respondents have not engaged in unfair labor practicesrespecting Henry Martel, as alleged in the complaint, as amended.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National LaborRelationsBoard hereby, orders that therespondents,WoonsocketRayon Company,Woonsocket,Rhode-Island, and Manville Jenckes Corporation, Manville, Rhode Island,and each of them, their officers,agents, successors and assigns, shall:1.Cease anddesist from :(a)Refusing to bargain collectively with Independent TextileUnion of America as the exclusive representative of all employeesoof theWoonsocket Rayon Company at the Woonsocket plant, exclud-ing office, clerical,and supervisory employees,laboratory workers,,employees in the rayon inspection department, analysts, employeesin the spinnerette laboratory, candle filter wrappers, truck drivers,janitors,and nurses; MANVILLE JENCKES CORPORATION421(b)Discouraging membership in Independent Textile Union ofAmerica,Woonsocket Rayon Local of the I. T. U., or any otherlabor organization of the employees of-Woonsocket Rayon Company,by refusing to reinstate the employees named in Appendices B andC attached hereto, or by in any other manner discriminating inregard to hire or tenure of employment or any term or conditionof employment of employees of Woonsocket Rayon Company;(c) In any other manner interfering with, restraining, or coercingthe employees of Woonsocket Rayon Company in the exercise oftheir right of self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for the purposeof collective bargaining, or other mutual aid or protection, as guaran-teed in' Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Unioi of, America, as the exclusive representative of all employeesof the Woonsocket Rayon Company at the Woonsocket plant, exclud-ing office, clerical, and supervisory employees, laboratory workers,employees in the rayon inspection department, analysts, employeesin the spinnerette laboratory, candle filter wrappers, truck drivers,janitors, and nurses;(b)Offer to each of the employees whose names are listed inAppendices B and C, attached hereto and part hereof, immediateand full reinstatement to said employee's former position or t( aposition substantially equivalent thereto, without prejudice to saidemployee's seniority and other rights and privileges. If there benot sufficient employment immediately available for all those to beoffered and who shall accept reinstatement, then dismiss or causeto be dismissed to the extent necessary persons employed in the Woon-socket plant of Woonsocket Rayon Company who were hired afterFebruary 20, 1939, and were not on the pay roll of WoonsocketRayon Company of February 19, 1939, in order to provide employ-ment for the employees listed in Appendices B and C to be offeredand who accept reinstatement. If despite and after such disniissalthere be not immediately' available sufficient employment for theremaining employees in the spinning department including those tobe offered and who shall accept reinstatement; then distribute allavailable positions among such remaining employees including thoseto be offered and who shall accept reinstatement, following such asystem of seniority or other procedure as has heretofore been fol-lowed by Woonsocket Rayon Company in reducing its plant force.Place the remaining employees, for whom no employment is immedi- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDately available after such distribution, upon a preferential employ-ment list with priority fixed among them in accordance with suchsystem of seniority or, other procedure as has heretofore been fol-lowed by Woonsocket Rayon Company in like situations, and, there-after, in, accordance with such list, offer the employees on such listreinstatement to their former or substantially equivalent positions,as such employment becomes available and before other persons arehired for such work;(c)Make whole all employees whose names are listed in Appen-dices B and C to ,be offered reinstatement for any loss they mayhave suffered by reason of the respondents' discriminatory refusalto reinstate them and the respondents' discharge of them on October21, 1939, or November 1, 1939,90 by payment to each of said em-ployees of a sum of money equal to the amount said employee wouldhave earned as wages from the date said employee was refused rein-statement and. discharged to the date of the, respondents' reinstate-ment of said employee or placement of said employee upon the pref-erential employment list above described, less the employee's netearnings 91 earned during such period;(d)Post immediately in conspicuous places throughout the Woon-socket plant of Woonsocket Rayon Company, and maintain for aperiod of at least sixty (60) consecutive days from the date ofposting, notices to employees of said plant stating that the respond-ents, and each of them, will not engage in the conduct from whichthey, and each of them; have been ordered to cease and desist inparagraph 1 (a), (b), and (c) of this Order, and that they, andeach of them, will take the affirmative action set forth in paragraph2 (a), (b), and (c) of this Order, and that said employees are freeto become or remain members of Independent Textile Union ofAmerica, Woonsocket Rayon Local of the I. T. U., or any other labororganization, and that the respondents will not discriminate againstany employee because of membership or activity in such labororganization; and(e)Notify the Regional Director for the First Region, in writing,.within ten (10) days from the date of this Order what steps therespondents, and each of them, have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, be,'and it hereby is, dismissed in so far as it alleges that the respondentshave engaged ,in unfair labor practices with respect to Henry Martel.°°The names of those employees who were discriminatorily refused reinstatement and)discharged on October 21, 1939, are set forth in Appendix B , those on November 1, 1939,in Appendix C.n For definition of net earnings,see footnote 88,supra MANVILLE JENCKES CORPORATION423APPENDIX AThe names as here set forth follow their listing on the pay roll ofFebruary 18, 1939, except that employees who testified and gave theirnames more fully are here listedwith theirnames as given in theirtestimony.The 158 employees are:Dicandia, C.Ayotte,LeoDidion, R.Ayotte,SophieDitson, R.Bacon,WilfredDunn, JohnBailey, C.Durand, NapoleanBallou,EdmundErben, R.Beauchamp,TheodoreEthier, D.Beaulieu, LawrenceFluette, J. ArmandBelisle,WilliamForget, H.Bergeron,D.Fortier, AimeBergeron,FrancisGabrielson, UnoBertrand, RomeoGagnon, AldorBlais, R.Garlacy, A.Blanchard,ClaireGariepy,LionelBlanchard,TheodoreGarneau, Leo.Bokoski, StanleyGiguere, AlcideBokoski, StephenGiguere, NoelBouvier, HaroldGingras, RolandBoucher, A.Gnot, S.Boucher,E.Goyette,EuclideBoulet, LeoGreenlund, H.Carr, W.Greenlund,WilfredChmiel,John(On pay roll asClark, Albert,Jr.J.W.Greenlund)Cook,R.Greenup,StephenCornell, EarlGuay, E.Cornwall,LesterGuertin, PhillippeCorriveau,H.Guilbault,AnthimeCurodeau,JosephHagan,FrancisCzarn, FloridaHaggerty,TheresaCzarn,GaetaneHernois, W.Czarn, MichaelHebert, GeorgeCzarn, StanleyHendrickson, CarlDerosier,J.Heroux, EldegeDesaulniers,HerveHetu, PaulDesaulniers, RolandHetu,RobertDesbiens,EllisHladyk, A.Desbiens,MargaretHoothay, John 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDJarowski, StellaJoyale, O.Kaschouba, J.Kempton, EarlKirkby, WilliamKwiatkowski, J.Kwiatkowski, MaryLacourse, JosephLaganiere, R.Lambe, RafaelLataille, L.Landry, Oscar(On pay roll asA. Landry)Lavalle, DavidLeblanc, HenryLeboeuf, A.LeClerc, EdwardLedoux, P.Leduc, CarlLefrancois, CecileLepley, DenaigeLinton, MargaretLombardi, PasqualeMacDonald, RonaldMandeville, P., Sr.Mandeville, Paul, Jr.Marien, ErnestMarquis, FlorianMartel, HenryMasse, A.McClure, MadelaineMillotte, D.Monk, A.Moon, Albert(On pay rollas J. Moon)Moran, J.Morel, GeorgeNichols, E.Nordberg, JohnO'Rourke, HenryParadis, RenePasek, Walter WilliamPeterson, CarlPetrin, HectorPichie, PeterPlante, PhilippePoirier, David-Rabidoux, HarveyRamsey, L.Remillard, EdmundRenaud, LeoReynolds, F.Reynolds, F., Jr.Ringuette, H.Rocheford, RolandRogers, RobertRogoze, MaryRominyk, MaryRondeau, GeneRyan, T.Savini, CecileSavoie, Adelard, Sr.Savoie, J., Jr.Savoie, MaglioreSeagrave, BradfordSheehan, ArthurSheehan, RaymondSherman, EdwardSoling, JohnSt. Germain, AlfredSt. Germain, WilfredSt. Peter, WilliamSusla, StaciaTellier, A.Tessier, AldyTetrault, H.Thibeault, FrankTurner, JosephUruski, StaciaValiant, E.Voyer, ReneWalker, GeorgeWecal, MaryWecal, StephenWilson, DavidWoodworth, Frederick MANVILLE JENCKES CORPORATIONBokoski, StanleyBokoski, StephenBoucher, E.Chmiel, JohnCurodeau, JosephCzarn, MichaelDesaulniers, RolandDesaulniers, HerveGarneau, LeoGreenlund, H.Greenup, StephenGuertin, PhilippeGuilbault, AnthimeHetu, PaulDurand, NapoleonHendrickson, CarlHoothay, JohnLeduc, CarlMarquis, FlorianNordberg, JohnAPPENDIX BLambe, RafaelLaValle, DavidLeClerc, EdwardMandeville, Paul, Jr.Morel, GeorgePasek, WalterRenaud, LeoRabidoux, HarveyRocheford, RolandSheehan, ArthurSheehan, RaymondSolina, JohnWecal, StephenAPPENDIX CPichie, PeterRemillard, EdmundSavoie, MaglioreSt.'Germain, AlfredWilson, David425